  Case 5:17-cv-00220-LHK Document 1228 Filed 01/10/19 Page 1 of 31




EXHIBIT 1 TO HUAWEI’S MOTION TO SEAL
                           (JX-022)
        PUBLIC REDACTED VERSION
 Case 5:17-cv-00220-LHK Document 1228 Filed 01/10/19 Page 2 of 31




                                                                               HUAWEI TECHNOLOGIES CO., LTD.
                                                                                CONFIDENTIAL-15 U.S.C. § 57b-2
                                                                                          FTC File No. 141-0199
 000097




                  h..QNTRAC:T HF.TWEF.N QUALCOMM INCORPOR.-\TF.D A.ND HUAWF.l
                JECHNOLOGiT!S CO. LTD. FOR THE UCENSE OF CERT1\JN rEC:H1"0LOGY
                                  FOR THE ?vfANUFACTUR!NG A:--.1P-
                                 SALE OF crnrAIN CDlvlA SUBSCRIBER UNITS

                Thh Contract for th1: Lic:t·n:-to> uf Certain Tech1wh.1t;y for :he M,mnfach1ring aiid
                Sale of C1:~rtilin CDMA Sub::criber Uni!:- (Lh~ "C:vntr<H.:f') is cntt>rnd into on Muv
                ~ :i()(l?> by and betwe;;n QUALCOMM h1l'l1rpl•r"ted. ,1 Dchiw;we corpor;,lk1;1
                ("QUALCOM\'\'f"), and 1iiuwc1 Tcchnoh>gic..-; Cn. I.id., a Ch.inc.:,e «omp;iny. wilh
                r<!S.pt...-ct tn the following facts::

                                                      RECITALS

               W1--lEREA5, QUALCO!vTh·l has devel0p1~d cert~in propriet.1ry Code Division
               :tv!ultiple Access tedmology which may be useful m providing greater capacity
               i!nd improved quality and reliabilitv comp?.red to other Wireles& telephone
               technologies;

               WHEREAS, QUALCOJ\11'.·t and Chin<J United 'lelecommunications Corporation
               ("Unicom") have tmkred into that certain Framework Agreement for CDlv!A
               Intellectual Property dated January 28, 2000 (the ''Framework Agreemenf')
               which provid~~s a framework for the licensing of certain domest1c Chine...;e
               CDMA equipment manufacturers designated by the Ministry of Infurmatfon
               Industries (''MII") in consideration for U11icom's agrt:'ement to deplo~· a
               conu11ercial CDMA wireless nell.vork with n Cilpi!C:ity uf 10 million sub~cribt>r.;;;
               vVHEREAS, lhe MI1 and QUALCOt-.1M have entered into lhat certain
               Memorandtm1 of Understanding By and Between The ;\-finistry of Information
               !ndmtry of the People's Republic of China and QUALCOlvLM Incorporated On
               Their Cooperntion In CDlv1A datt>d NQvember 29, 2000 whereby, f!mune; l'lher
               things, U1e MJI i;upported the Franwwork Agreement;

               \·llHF.REAS, QUALCO:M..1\1 wishes lo promote CD.~·.'lA tedmology and the
               development of CD!\1..6>. net\vorks in Chi.na, while LICENSEE is. a leading Chinese
               manufacturer in CD11.A systems teclmology; and

               \o\'1-fEREAS, LICENSEE desires to obtnin a commercial license of QUALCO!vL\1's
               Intellectual   Property     to   manufachu-e   and   ~ell   Subseriber   UnHs,     and
               QUALCOMM, in relinnce upon Unicorn's agreement mentioned above, desires
               to gr;int such license in accordance with the terms and conditions set forth in this
               Contract.




               (!LALCOMM·liUAW!ll CO.\ffiDEi'.liAI.                         Ql..iALCOMM PROPRll:I ARY


                                                                                 ~(>ft~
No. 00004674
    CONFIDENTIAL                                                                 FTC-HUAWEl-0000704
                                                                                                CX1018-001
 Case 5:17-cv-00220-LHK Document 1228 Filed 01/10/19 Page 3 of 31




                                                                              HUAWEI TECHNOLOGIES CO., LTD.
                                                                               CONFIDENTIAL-15 U.S.C. § 57b-2
                                                                                         FTC File No. 141-0199
000097




                                                  AGREEME:-.lT

                      NOW THEREFORE, the parties hereby        agre~   a" tollows:

               1.     HEADINGS AND DEFlN!TIONS.

                        All headings used in this Contract are inserted for conV!mience only and
               arc: not intended lo affect the meaning or interpretation oi this Contract ~r any
               dau~t~. Rderence to "third p;:;rty or third parti~s" ;;.hall not mean either Party.
               l·or th<" purpose of this Contract, the fo])o·wing ddmHions apply:

               "Affiliates" rne;m~, as to any company, pai:tner~hip <Jr business combination
               (indudmg QUALCO.l\£11 and LICENSEE), <my pn:~em or future Parent of s1.1ch
               company, partnership or business combination and any present or fuiure
               5ul:n;idiary of sud1 company, partnership or bu~ini;,;s n>mbination and/or it."
               Parent, but only ior so long as the Parent remain.<> the.! Parnnt of such company,
               partnership or business combination and the Subsidi-ry remains a Subsidiaiy of
               .:,uch r:1.1mprmy, pmtnernhip llf bminess combination andior ils Parent. The term
               "Pan:.nt" of " company, partnership l)f business combination means any
               corporation or other legal entity th<1t owns or controls. directly or indirectly (i)
               more than 50% of I.he share.:: or other securilies of sudt company, partnership or
               bu:-iness combination entitled to vote for elt!ction of din.'dOrs (OT oth~·r managing
               authority) of such company. partnership or bu!'incss C<'mbination or {ii) if such
               Party docs not have m.:.l:standing ..,hums or securitie'., more than 50% of t11e
               l!guity intcrnst in such company, partnc.m;hip or bu~inf!&S combinstion, but only
               ior so long at; buch ownership or control l•xi~ts in (i) or (ii) above. The term
               "Subsidiary" of a company, partnership or bu~int·~s combination means any
               corporation or other legal entity (i) the majority (mon:: than 50%) of whosl'? shares
               Lir other !:lecu.rlliei; entiUed lo Yote for election uf directors (or other managing
               authorirv) is now· or hereafter owned or controlled by such company,
               partnership or business combination either direct!)' or indirectly or (ii) whidl
               does not have outstanding shares or securities but tht! majority (more than 50%)
               of the equity inlerest in whid< is now or hereafter (>wrwd or controlled by such
               company, partnership or business c:ombination l!ither directly or indirectly, but
               only for so long as such owrn.:rBhip or control t;XL~t.'- in (i) or (il) above.

               "BRF.W" mean5 QUALC'OMJ\'J's software plntfonr1 for mobile devices called Binary
               Run-time Environment for Wirele.ss and any subsequent versions thereof that
               Ql.iALCOMJvI make~ a\•ailahlc to LICENSEE.

               "CDMA" means code division multiple access technology.

               T.Dl\!LA ASICs" mea.rtS QUALCOM11's mobile stahon modem (MSM) CDMA
               application specific integrated circuit, and any revision, generation, modification


               QUALCOM~!-HUAWEl   CONFJDESTLo\L          2                    QUALCO:v!M l'ROPRIETARY


                                                                                      ~ c.r-1,.,

No. 00004875
    CONFIDENTIAL                                                                     FTC-HUAWEl-0000705
                                                                                                   CX1018-002
  Case 5:17-cv-00220-LHK Document 1228 Filed 01/10/19 Page 4 of 31




                                                                                   HUAWEI TECHNOLOGIES CO., LTD.
                                                                                    CONFIDENTJAL-15 U.S.C. § 57b-2
   000097                                                                                     FTC File No. 141-0199




               Dr intl>graUon to or of tlie MS/..•! purchased by LICENSEE irom QUALCO:t-.11->1, or
               any application specific integrated circuits with similar functionality.

               ''CD1vlili Standi!rd" includes only (i) the Telecomrnunicalions Industrv
               Association's ("T!A's"'l IS-95 series of air interface st..mdards; (ii) other CDJvfA
               ~t;mdarcls which specify the same Physical Layer as lS-':15.: and (iii) the CmvIA
               2000 third generntion air interiace standard including ix RTT, lx R"IT EV anci 3,_
               RTT.

               "China License" meall.5 the licrngl.! granted by QI;ALCOMM to LICENSEE to
               milke. use, st>ll, and ciffer to sell in China Subscriber Units for LL'>e only in China.

               · Cl!.ln1m.• ~·fanufilthm1r" means a company o:r other legal entil)' (i) nrganized and
               l!·dsting Uinlcr Lht:- law!- of <.;hm4, (ii) thnt has reci:f\•ed all nece:;sary approval$, if
               ;:nv. from t·hC' Chin""~"!! gc.vernm.:?nl to manufacture nnd sell Subscriber Unit~ M
               ~•1b•i,;semh1Jes nf Subs'Criber Units bi1t excluding (a) any corporation, joint
               •. t:nlure, p111·tner5hip ,~, 1.)llwr bui<iness entity in which more than 49%· of the
               equity 1s owned or conln•lll.~d directly c>r indirectly by entities and/or persons
               that 11rC' nol citizen_.; or legal pers1,.1n:; ~,f Chim1, (b) any wrporation, joint Ycnhm.'.
               pcrlner~hip or other busil1e~''- entity in which any minority partner or minority
               P'1Uily ow11C'r or any Affiliate of :::uch partner or equily owm:r •1t any tinie durmg
               the tern\ of tlm; Contrm::t holds a license under any portion of QUALCOMM's
               Tntdlc.:tual I'roperl}· (C'xcepl for a licmse granted by QUALCOMM pltrStlimt IC'
               the Fra111ework Agr.:eromt by 1md b"l:l'\'een QUALCO:'vll\·t and Unicom) and (c)
               any cnrporaUon, joint venture. partnership or <>ther bu:;m.:;;s entity in which any
               non-Chinese p;irtne1· or n,m-Chlnese eq\1ity owner or any non-Chim.>se Affiliate
               of ill1V partner or equity owner has atm11al revenue!' (•f more than five hundred
               niillim1 Lhiited Stales dt,11<.rs (§;5(1(1,000,000 U.S.) from the manufacltU'e and/Or
               ,..ale (,.>f windt'.IS:!: 511bscriber t ..rminals, wireless te.lc.-i:,1mm\micntions l\clwork
               (!4uipnieul or integrawd circuit$, subasst'TTlblies or modules for incorporntinn in
               such terminal~ M eouipmcnl at am.• lime dtJTing the term of U1is Contract. tmll!s;:.
               -.uch non- Chinrse partner or min-ChinQse 1~trity l'Wner or n<m-Cltines"' Affilialf
               de.irly give:; up and recc1n!S none of the benefits re~ulting from this Contracl or
               ua!es.<> such lice1\5e holder described in dau!le (b) above or such non-Ch.mese
               partner or non·\nint>.<;e equity owne1· or non-:(:hineS<.' 1\ fliliate de.scribed in
               dau..,e (c) abow ha~ acquired not more than 20% of ltie \'oting stock of such
               company or tmlily thr~lugh pun:hi'lses rnade on a publk stock cxchllngc and dol!>"
               1wt exercise management .::ontrol of such cc•mpany 0r enlity.

               "Cummercial Software Fee" means


               "Commercially Necessary IPR" meiln..'1 those lnteliectual Properly Rights whiLh
               (i) the! licensing Party or its Affiliates has lhe right to license to the other Party
               without payment of royaltic:< or any other consirlcration to any third party, (ii)

               QuALC01'1M·HllAW(;I   C01'11DE~TIAL          3                     QUALCOMM PIWl'Rlr.TARY


                                                                                         ,,} ~(..
No. 00004876
    CONFIDENTIAL
                                                                                   FTC-HUAWEl-0000706
                                                                                          CX1018-003
      Case 5:17-cv-00220-LHK Document 1228 Filed 01/10/19 Page 5 of 31




                                                                                                                         HUAWEI TECHNOLOGIES         co:.
                                                                                                                                                      LTD.
                                                                                                                          CONFIDENTIAL - 15 U.S.C. § 57b-2
      000097                                                                                                                        FTC File No. 141-0199




                                an:· not <·sscntial lD the manufacture, use or sale of Subscriber Unito and/or
                                Cornpnn.~1tl>       which comply wlth !he !>l)t::dfication5 of the crnv!A Standard <1nd
                                l1ii) pnwiJe Subscrll:>er L'n.ii.s. and/or Comp<.mcnN. \viU1a competitive <idnmtage
                                \e.c; .. coi::t, b\d·l'ime c1r qu.:ility adv;mt«gcis) or which add to Sttb.\;crih1~r Unit~ or
                                G:m1ponenti, a 1eature or \lthia charnct~·ristic which ma} be re11srrnably required
                                br tltt.' m,;rkd pl<:i.-e; l•ur the term Commercially Neces.<:ary IPR does not includ<?
                                am· tri.lde nanw,. trademark, 5L'rvice maxk, or similar sv·mbols, abbreviation.
                                c:o;1tmct1on~ or simulations identifying- the licensing Pa"rty and its Afiillat~·:c
                                (c~>..co::p! as set forlh in Sechon 8, if the licensing Parlv is QL'.ALC01v!1v1).

                                "Cornpnnent$" meiln5 application specific int€):,•1«1led circuit~ (AS1Cs), electronic
                                de\-ICes, intl'grated cLrcuils. multi-chip modules, including firmware tlwreon.
                                iind:'ur famili.-~ of de\·ices for use in products for wirelt~.~s teleconmumicallcm
                                applications ;md Jff('ll1j:'anying softwcire.

                                "F.ffecth•c! Date" means the date this Contract is                 ~igned   by the Parlies as set forth
                                in U1e fm;t p;nagrnph h~Il:'of.

                                ''lndnded Comnwrcially Necessary IPR" mean:< (1) with respect lo the
                                ln!dl~l·tu;il Pmperty Riy.hts belng licunsed by Ql'ALCO?o.·Hvf, (a) all claims of ;my
                                patents. (fon·i~;n and dotmAic) which ;ire now issued or which ilTC applfrd for cm
                                or b.::fon· :\pril 1~1, 20~1-! and which constitute Commerdallv Nec:essarv JPl~ and
                                tbi a!i' wpyrlt:hlo;. tradi; secret$, know·how, tec:hni.c;.=J ~s!'istance ~nd orh1:~
                                mtclfoctu;il pmp11rl)" right!< whid1 l'Onstitnte Comm~n:fally ~cc~~:·mry IPR ,:id
                                whirh m<iy be hlmi!>hcd hy QUALCOlvL\1 10 ITCENSEE punmunl to th!;.·
                                Contu;cl cmd (2) with rl•spect to the intdlectii,;! Pniperty Right~ being hcen!'c'd
                                b:-' L!CF.NSEE, all cl;mns ot               anr
                                                                  patent> (fon:'ign and domestic) whid1 ure DO\\'
                                b<;ued or which are app1ied for on or bdore April 19, 20i)4 and whid1 <onstitut<:
                                Cmrnnerrially Necessary TPR.

                                "lntelleclucil Property Rights" me<m> patents, copyrights, !racll' :oecrl!ts, kn0\ ..--
                                how mid olhrr intellectual prop"rty rights.

                                '1JCENSEU" memlS llu<iwei Technologic.s Co_ Ltd .., a Chinese romp<my.

                                "UCENSEF.'s lnkllt::ctual Properly" meanB LICENSEF:s Ti?chnically NecessMy
                                !PR and LTCENSEE'!i Included Commercially Nece.<>sary IPR.

                                'Net Selling Price", with respect to each Subscriber Unit Sold by LICENSEE,
                                means one ol the followmg, whichever is applirnble:

                                            «•)
                                             When ~old by U<:;ENSEH in ;m arm~s length rra?\Si'll.iion to a l'mcha:>~:­
                                (<1 "Purchai;t•r .. bein& a person or entity lhilt uoes not control LIC'ENSfE. i;: nut
                                contr1.1!1cd bv L!CF.NSEE or i5 not under common control with LICENSEE; und
                                th.., tenn "<~ntrol" for the abov(? purposes shi=Jl mean the d.irerl or indin?ct
                                ownership or con!Tol c·f more than a lwimly-Cive perc•?t:t (25c,'o) intcre!>ll, llw Nel

                                QCAT .("0~1~1-1 ll: ,\WEI   (.'()'I rm£NTL.\   L           4




  •   •   '   •   _   •   - -   ~---   •   ... • -   -:~---:; "~~   -   -          t   ~   :   •   ~   -    ~   --   ~   -      •   ; •      •   ~    J      ::r


No. 00004877

      CONFIDENTIAL
                                                                                                                         FTC-HUAWEl-0000707
                                                                                                                                          CX1018~004
 Case 5:17-cv-00220-LHK Document 1228 Filed 01/10/19 Page 6 of 31




                                                                              HUAWEI TECHNOLOGIES CO., LTD.
                                                                               CONFIDENTIAL-15 U.S.C. § 57b-2
                                                                                           FTC File No. 141-0199
 000097




                St!lling Price f'.hall be th1~ Selling Price ch11rgcd by LICENSEE for Subscriber Unil'
                Sold to such Purchaser;

                        (b) Wh1..·n Sold by LICENSEE lo a person or entity that is not a Purchaser
                (a ''Related Buyer") or in " transaction lhat is not an arm's length transaction, the
                Net Selling Price shall b<> the Selling Price charged by the final vendce Related
                Buyer upon resale by the final vendee Related Buyer of Subscriber Units m an
                arm's length Lransaction to a Purd1aser (if such arm's lmgth transaction occurs1
                but in no event less than Lhe Selling Price that would bP. realized in a sile tn a
                Purchaser transacting at arm's length; or

                       \c) When retained by UCENSI!E for ils own use or lease, or when Sold by
                LICENSEE to a Rel<1ted Bt1ver for the Related Bu~·er's own use or lease, the Ne\
                5elling P!'ice shall be thE' Sellmg Price that wottld be realized in o s;:ile lo <i
                Purchaser lrans;icting at am1s length.

                "Pilrty" \ndi\'idl1t1lly means QUALCO!vrM or UCE;-JSEE <1nd the term "Parties"
                colledivdy meanf. QUALCOMM and LICENSEE.

                ''Physical Layer" shall have the same meaning     as giv~:n in the TTA's 15·95 digitill
                cellular standard.

                "QUALCOMM'!'; lntcllecl11al Property" means QUALCOMM's Technically
                l\iecesselry JPR and QUALCOMM's Tnclud~·d Commercially Necessary IJ?R and,
                only when used '"ith respect to Subscriber Units inrnrpor.iting a CDM.r\ ASlC
                purchased from QUALCO\·P.v!, certain third party patents of Telefonaktiebolaget
                L :\'I Ericsson and Ericsson, Inc., Philips F.lectrnnic.s N.V. and lnterDigital
                T.-clmology Corporation lo the extent and so long as QUALCOMM has the right
                to ~ublicense sud1 third party patents to puTchasers of CDMA ASlC~ from
                QUALCOMM when such CD1v1A ASICs are incorpL>rntcd into Subscriber Units.

                "Selling Price" means the gn>ss selling prke and/or value of oll1er considerarmn
                chil.rged by the LICENSEE or its final vcndee Related Buyer for each Stibscriber
                Unit in the form in which it is Sold (whether or not assembled and •Nithout
                excluding therefrom any Components (except as explicitly set forth below) ur
                subassemblies thereof \\"hich are Included with such Sub,;cribcr Unit) d~dui:ti11g
                thcrefrom only Lhe following items incurred upon the Sale and delivery of such
                Subscriber Urut to the extE>nt actually il\cluded and paid in the Sale price of each
                such Subscriber Unit and properly documented by the LICENSEE {as shown, for
                example, in a sales contract or invoice reflecting arm's length pricing): (i) packmg
                costs (including solcly the cost of packaging materials, direct labor engaged in
                packing activilies and package design), (ii) costs of insurance and transportation,
                (iii) governm(mt fo~·5, import, export, exd&e, sales and value added taxes and
                custom d\lnt·?S kvicd or imposed direc::tly upon the Sale of such Subscriber Unit
                iind otheT t<1xes or charges based on Sules price 'vhen included in th~- tv0s~


                Ql'.ALC'OMM-lllJA \\'El CONnl>E.\'f'l."L   5                  QUALCOMM PROJ>RlETM.)

                                                                                      ~ Gl'-(....
                                                                               •; .".x "'-'trtttf(' .
          TFZ   r
No. 00004676
    CONFIDENTIAL                                                                FTC-HUAWEl-0000708
                                                                                        CX1018-005
   Case 5:17-cv-00220-LHK Document 1228 Filed 01/10/19 Page 7 of 31




                                                                                                HUAWEJ TECHNOLOGIES CO., LTD.
                                                                                                 CONFIDENTIAL -15 U.S.C. § 57b-2
   000097                                                                                                  FTC File No. 141-0199




                               ~elling price for each such Subscriber Unit, and (iv) cu~tomary tl".'1de discounts
                               and reh1ms actually credited ;incl reiunded. l.n addition, solely for Subscriber
                               l:nits made by LTCEI...:SEE in Chma and Sold bv LICENSEE in China solelv for
                              USt' in Chinn: LICENSEE may d('ducl, upon, the ~ale and d~:livery of ·5\lch
                              Sub~criber Units, the !'OB pI"kc c)f CDMA ASlCs pllrchased from QUALCO~l~l
                               and inmrptiratcd into stich 5uhscribE'r Units to the extent actually included ;md
                               p:iid in the Sale price of <.>at;h such Subl'Criber Unil and properly doaunented by
                               LICENSEE (a:. i.:hown, for examplP. in ,1 sales rontract or invoice reflecting arm's
                               lens;th pridng). 1f Sub$CT:hN Unit's are Sold in combination with other separilh'
                              a11d dLc;linct product!' or ~ervicc:; (for exan;ple, ii ~econd battery or ;:i charger, "
                              l11:r.d-::\•l, il ~wp.nate op:ion:d altachnamt such as an lvfP3 player or PDA
                              C<.>1•111~clahle by the 1md-nse1 to lhe Subscriber Unit \'ia it cable; hereafter thl'
                                "Other Prrnh1~c\s·'}. <ino  r;•"   ided that the Other Product,; do not alone nr i':
                              Climbin;ition with lht' Su!wi.:ril,ei· tJnil implement QUALCOlvtM's lntelledual
                              f'r<1perly, the St'lling Prh:·,, i1'r ,_.u.;-11 Si1bscriher Unit:; (the "Combined SubsnibET
                              Units") $hall be lhe •wer;i~c S<:llint~ Price which LICENSEE chargf!d to Pun:hasers
                              f1;•r $ubscribcr Unit!' (of rhe .o;;1me> ~ir $uhslantially U1e ~ame quality and quantity)
                               th11t '''ere Sold without bdng combined with other uroducts tlT services in the
                              s-une quarter or in thE' most n;cent previous C<Jlcndar ~iu<:rter in which Sales were
                              made. If no such Subscriber lJnits have been Sold to a Purchaser in tl1e same or
                              any previou!'- calendar quarter to permit Lh<· fair dete:r:11Lriiltir-.n of an arm's le11glh
                              pric.e of the Combined Subscriber Uni!, !lum the St!ilin;; Prki~ for such Coml.iined
                              Subscriber Unit :-;hall be the Selling Price (nar~ed l1y LICENSEE for such
                              Combined Subscriber l;nits les.,. onl}' tho::e tictmil C<..•~\$ 1·1f the Other Products
                              that UCENSEF can clearly and convincingly pro1·<> were not part of l11e
                              comideration aJlocated tu the- Sale of the Subscriber Unit being combined with
                              other products or s~:rvices, but in no cas.e Je:;s than the fair market value of lne
                              Subscriber Unit. For the piirpose of this definition, "Sold in combination wiU1··'
                              shall mean that h\'U ur more scpar;itc and distinct prnducb pre sold togethl'r irn
                              ;.i single prire pro\ ided that such &eparatl' and dis Linet products are not

                              physically integrated inl•:i a 'ingl£! product. \·\'hen Subi;niber Units are Snlcl
                              under a comprehensive ~upply agreement and are delivered in periodic
                              installments which are not separate!~· invoiced, thea lhe total Selling Price of 2il
                              Subscriber Units Sold 1.lnder su(h comprchen:c;ive supply agreement shall be
                              fairly apportioned tu t:!dd1 such installmenl bnm.•d on the: relative i\!110t11Ho. and
                              values of lhe Subscriber Unitce; comprisi11g sud1 installments.

                              "Software" means the obiecl code and source code for DMSS, as more iulh-
                              deffribed in Exhibit A.

                              "Sole.!," "Srilc," ''Seu·· means put into use, sold, le.a5cd or otherwise transferred
                              and a salt! sha!J he deemed to h,1ve ocni.rred upon putting into use, 5hipment or
                              invoicing, ··whkhcver shall first ocwr.



                              QUALC:OMM-HUAWEJ co.-:nD!·.'fl l.·\l         6                     Ql:ALCOMM PllOPRlET.\J\Y


                                                                                                         ~Gitt_,..
 - -   .-·
       '
             ___ ..,..._ -·
                       .   -•·11enas
No. 00004879
    CONFIDENTIAL
                                                                                                 FTC-HUAWEl-0000709
                                                                                                        CX1018-006
   Case 5:17-cv-00220-LHK Document 1228 Filed 01/10/19 Page 8 of 31




                                                                                  HUAWEI TECHNOLOGIES CO., LTD.
                                                                                   CONFIDENTIAL-15 U.S.C. § 57b-2
     000097                                                                                  FTC File No. 141-0199




                   "Subscriber Unit" means a complete CDMA and/or multi-mode CD1'·1A
                   le1eph1">ne.. including but not limited to mobile, transportable and portable
                   Lelephones. whid1 incorporates all or any part of QUALCOMM's Tntellcclual
                   Property n.nd can be u:;ed. wHhaul any additional equipment or componento
                   b!ling attached thereto. to initial-t: and/or receive \oVirelc.Gs teleconununications
                   rrat1-'i!lU$Sions inaccordi'ln.;v with 11 CDMA Standard.

                  "Technically NL:eessary ffR' me<ms all claim:; of any patent'i (foreign and
                  dumestic) issued on, bdorc or after the Effocliw: Dal~ which (i) Lhe 1ict'nsir1K
                  Party or Hs Affiliales ha;. the right tu licen~; lo the nther Party without paymer~
                  of rnyalties nr any other comideration lo ;my third party, ,md (ii) h; ess~itfal to
                  the manufacture, U5E' m sale of a usabli:- Subscrib~ IJnit anctlor C~imi~onent.~
                  which comp Ii et> with the specifications of the CD!vlA Shl.ndard (i.e., mw:;t b"
                  infrin~ed upon in order lo n1mply with lhe CDMA Standard).

                  "Wireless" ;md "Wtrel<'-% Applications" m(!ans ti•rrestrial-based. land mobik,
                  wireless tclecornnuinications applkntivns, includ5ng but not limited to cellular,
                  personal r(Jm1m.utkal:iNl5 :;en·ices (PCS). wJreless !oral loop and wireless PABX
                  ,1pplkalic.ms \vhich are compliant with or sul.,s!antiaUy based upon a CDMA
                  St;mdar.:t      Notwith~!andin.g the fonJgoing, lhe tee~ "Wireless" and/or
                  "\Vireless Application~" shall not incltKk: Sl\lf:llile applications (defined as any
                  applicnlion which utilizes a direct connc:dion bl."Lween the Subscriber Unit and
                  ;my satellite).

                  2.     TERM OF CONTRACT.

                         This Contract shall com111encc upon the Effective Date and, unle~~
                  othcn-.'ise tem1inated or canceled as provided herein, shall continue in full fore~'
                  and effect for ten (10) years after the Effective Date. By nolic:e given lo
                  QUALC0Jv1M on or before the tenth anniversary of the Effective Date.
                  LICENSEE may renew l1m CLontracl for an additionai ten (10) year term on the
                  ~ame terms and conditions or l'n any modified terms and conditions Lo which the
                  Parties mutually ;igree- Upon LICENSEE':; \vrittcn request made \\lithin six (6)
                  months before the tenth anniversary of the Effecth-e Date, the Parties shall
                  promptly meeL and discuss in good faith whether any terms or conditions of this
                  Contract should be modified in connection with the renewal tu:~i:t:of.

                         LICENSEE shall obtam all Chinese government nppmvals required Iv
                  enter into and perform this Contract in writing and in a form satisfactory to
                  QUALCONIM, including but not lhniled to approvals from the Mfni~tr)· of
                  Commerce (MOC) and the Stnte Adnii11i~trati9n of Foreign Exchange (SAFE).
                  LICENSEE sh;ill promptly notify QUALCOMM wht'll it has received all such
                  approvals and shall provide copies to QUALCOM!vL 1f all such .1ppnwals are
                  not obtained within nine (9) months after the Effective Date, either Party may
                  terminate this Contr.;ct upon notice to the-• other Party- In addition, LICENSEE

                  QUALCOMM-HllAWEI COl>FIDE"l 1~1.          7                   QUALCOMM rJlOPRltl ,;RY


                                                                                       .k.     &P-(.,


               sarnnm?F77errs               t?E· ~; -t''?%¥YsWW7157 -                        :::   ....   --~


No. 00004880
    CONFIDENTIAL
                                                                                 FTC-HUAWEl-0000710
                                                                                        CX1018-007
  Case 5:17-cv-00220-LHK Document 1228 Filed 01/10/19 Page 9 of 31




                                                                                             HUAWEI TECHNOLOGIES CO., LTD.
                                                                                              CONFIDENTIAL -15 U.S.C. § 57b-2
                                                                                                        FTC File No. 141-0199
 000097




               shall m<1intain in good standing all sud1 approvals once ubtained and shall
               promptly obtain any renewals and any new or additional ilpprovals that may be
               reqmred in the fulure in. order for UCENSEE to fully perform its obligahon!o
               under thi$ Contract. AU,-;,d1ed hereto ati Exhibit B is a true and correct copy of
               LICENSEE's import and export license. If, a5 a result of the refusal of any of the
               Chinese government authorities tcferenced above to approve' any prnv1sion
               hereunder the necessan' appTO\'ab for this Cunlract cannot be ubtainecl, the
               l'Mties shall negotiate in good faith to a!Tl\!nd the prm·ision in question so a~ to
               prncure such approvals. .

               3.                                                 FOR T.TCENSE I1' Cl lL"JA.

                       QUALCrnv1lvl agrees t11at LICENSE!::
                                                                                   ; -provided,
               however, Lhat QUALCO!o.'1M shall be prnrntted to ch<1•g~! service fees for
               pvviding Lo LICENSEE any services, tedumlogy or other items requested by
               LlCFN'SEE other tl1an.those induded in QUALCOr.L\.f's Tntellechial Property. ·

               ·L      DOCUMENTA110:\J                  AND      OTHER DELIVERABLES;                    TECHNICAL
                       ASSISTANCE.

                       4.1   Rt'~!:esentations and ..Limitation~ on Furnished fnformatig.n
               DL'ALC01vfM shall use reasonable commercial effort~ to \·erify the ilCcw·acy of
               ,~iv documentation, Software or information thiit u-un l;e furnished· bv
               Q(IAl,COM1"'lhewmdl!r. QUALCOMM shall defend and. indernnify LJCF..:-\SEE
               ,,~~i1wl ;my dnim that the clornmenlation, Softwarf' nr informatim1 provided l'y
               QUALC<Jtl·1l\'l ht?reunder infriltges the trade secret;; or <:opyright> of any third
               party providl~d 11\ilt LiCENSEE gives QUALCOM~f pwmpt notice of any $uc!~
               daim ~md complete ccmtn>l of foe defense lhcrt:of. Except as expressly i>et forth
               ilbovc. QLJALCO!vfM         ~h•ill   nol b<'   1i<1bll~   foir dcimcigr.; arising out of N      re.~ulUng
               from anything made a\'ai.lable twrcunder C\!' the USl' tht:reo{ nor lw liable 10
               UCENSUU for c:on~cque_nUaL special <1r inL-idental damages Lmd.,r ;i1i:1·
               ,·ircumslatic«:>s. QUALC01·11·1 shall' have no                   re:::pon~ibilit}'   for lhc flhility of
               LICENSEE to uoi;! t"udl information, documentation or software, the quality or
               performance of the products. produced thPrPfrom hv LICENSEE, or the clai.1115 of
               third parties arising frnrn the use of such products or infonnation.

                      1!.2  1edmk<1l M~tin~s and Assistance. FM a period oi Lwo (2) year;.
               j,-.nowing the Effective Date of this Contract-. upon written reqnti'"l irom
               LTCTNSEE wiilu-ei!siJnable advam:~~ wril\en tll1tln'. QUALCOM.M shall pm;-idc
               LlCENSEE wllh up t0 one hundred (100) hourt> of technical assista.nce <rnd one
               hmdrt:d (WO) l1ours 1'f training ill QUALCOMYl's standard CDMA trainin~
               cnurses to be held at .:i m;;:..inwm of Utree loi:ahc•n.."' ill no clmrge tu. 1...ICENSf:E.
               Upr•n LTCENSEE's rcque.>t and nt QUALCOMi'vl\• disi::retion. QUALCOlvfkf may
               pr1wide LTCENSEE with additional hours of le·:hni.:;1l :1;;sistance and/or lr;immg

               QlJALCOMM-Hl!AW£l <.·o:,'f'IDE-; rtt\l                8                       QUALCOMM l'l(OPklET·\R)
                                                                                                           ~
                                                                                                         /~J-"

No. 00004881
    CONFIDENTIAL                                                                                FTC-HUAWEl-0000711
                                                                                                        CX1018-008
 Case 5:17-cv-00220-LHK Document 1228 Filed 01/10/19 Page 10 of 31




                                                                             HUAWEI TECHNOLOGIES CO., LTD.
                                                                              CONFIDENTIAL-15 U.S.C. § 571>-2
                                                                                        FTC File No. 141-0199
    000097




               cil QUALC01vlM's then standard rales, including but not limited to
               reimbur$t'ment for l:TaVE!I and related expenses, providc;d that UCENSEE agree.<.
               t\1 the rates to be cfoirged. In such event, QUALCOM~'I shall be permiUed to
               11n-r)ice LICENSEE for such charges on a bi-weekly basis.             Payment by
               LICENSEE wilJ1 resp~t to su.,..h invoices shall be made within thirty (30) b11siness
               days after LICENSEE'~ receipt of the invoice. This Crn1tract Gh<ill nol reqttire
               QUALCOMM to provide <my tedmic;al <issistance r£:lating to thl' design of
               Ct)mponenls or any tedmical assistance not related to Subscnb~!r Units.

               5.      QUALCOM!d LICENSE.

                         5. l Granl._of License From OUALCO~·L\·I. Subject to the term."> and
                c0nd1tions of this Contract. including but not limited to timely payment of the
                royalti<:>s sd forth herein, QUALCOMM hereby grants to LICENSEE il
               worklwidP, nontran.<;for,1ble and non-exclusive Jk,~n!;e (without the right to
               sublicense except as Othffwise provided in Section 5.1.1.) to use QUALCO~-l!vl's
               lnlellectuill Property ~olely for Wireless Applic<itions {a) t\1 make?. (and have
               Subscriber Units or subassemblies for Subscriber Units !Thldc by one or more
               Chine:;e Manufacturers) and import, use, sell, lease or otherwiSt! tlispnse of
               Subscriber Units, (b) to make (and have made) Cornpon<mt~ thot have been
               t~xclusively designed by LICENSEE (wh.icl1 desip1 is O\\'ned and uM:d exclusively
               by LICENSEE) and (cl to import, use, sell, lease or othen~·i;;e dbpose of .such
               Compnnents; provided. however, that such Components may only he usl!.d, sold,
               leased or otherwise disposed c•f by LICENSEE if lhey are included and used,
               ;;old, leased or othmwise disposed ~1f by LICENSEE as part of and ·within
               complete S\ibscriber Units of LICENSEE (or as replacement parts for Subscritier
               Units previously sold by LICENSEE). No other. further or different license is
               hereby gronted or implied. A representative list of QUALCOMM's bsued
               0-Unese patents and published Chinese patent applic,1tions that are lkensl'd
               undc~r this Contract is attached hereto as Exhibit C.

                               5.1.1 Rif;ht To Sublicert,').e Affiliates. Upon notice to QUALCONJM
               and QUALCOlvfM's written approval, which approval shall not be wueasonabl;.·
               withheld, LICENSEE shall have the right to grant sublicenses t1nly lo Affih;,ites of
               LICENSEE Lhnt are Chinese 1vJanufocturers with respect to any rights conferred
               upon LICENSEE under this Contract; provided, howev~r, that any such
               sublicense shall be subject in all re~pect<> to the restrictions, exceptions, royalty
               and other payment obligah(ms, report~, termination provisions, and other
               provisions contained in this Contract. LICENSEE shall also pay or cause its
               sublicensed Affiliate~ to pay the same royalties on all Subscriber Units Sold by il~
               sublicensed Affiliates as if LTCENSEE had Sold stKh 5Ltbscriber Units.
               LICENSEE shall report to QUALCOMM the Net Selling Price for all Subscriber
               l.lnit:: ~old by each such Affiliate. LTCENSEE ~hall be responsible and liable to
               QUALC0Mh1 in the event that any of its sublicen.sed Affiliates fails under any
               such sublicen~e to honor ilnd comply with all obligations of UCENSEE ao.

               QUALCOMM-11\Ji\WEI CO."Flfl/:-.llAL      9                   QlJ.'\LCOMM PROl'RlETAP.Y


                                                                                    ~ Gl-t-
                                                                                       7
-   -
No. 00004882
        CONFIDENTIAL                                                           FTC-HUAWEl-0000712
                                                                                       CX1018-009
  Case 5:17-cv-00220-LHK Document 1228 Filed 01/10/19 Page 11 of 31




                                                                              HUAWEI TECHNOLOGIES CO., LTD.
                                                                               CONFIDENTIAL-15 U.S.C. § 57b·2
   000097                                                                                FTC File No.141-0199




               tho1.lgh said obligations 1.verc- made 1.!Xpressly applicable to the sublkcnsed
               Affiliate. F.xc1:pt as sel forth above, UCTINSEE shall hav~ no right lo sublkense
               any of QUALCOMM's lntellectual Pwp~irty. Any st1blkense by LICENSEE to <in
               Affiliate of LICENSEE sl\?ll. lerminate immediately if such Aililii1tu ('~ase!> to bu
               an Affiliate llf LICENSEE or ceases lo be a Chine.:;e Manuiacturt!r. A ;'lublicen~.:d
               Affiliate :-hall nol be n·quired to pny a i;1~parate foe under Section 5.2:1 bnt· lt:>
               Sales of Subscriber Dnit<; outside China And/or for Lise outside China shall hr
               considernd Sales of LICENSEE under U1at Si:.'Li:ion.

                      5.2     Rlw.1ll.i!:!:-




               OU:\LCOMM-HUAWFI cO:-.'FlDE'.'TlAL        10                  QUALCOMM PROPRlf:.JARY

                                                                                      ,ht r;.t-

No. 00004663
    CONFIDENTIAL
                                                                               FTC-HUAWEl-0000713
                                                                                      CX1018-010
Case 5:17-cv-00220-LHK Document 1228 Filed 01/10/19 Page 12 of 31




                                                                             HUAWEI TECHNOLOGIES CO., LTD.
                                                                              CONFIDENTIAL-15 U.S.C. § 57b-2
                                                                                        FTC File No. 141-0199
 000097




                             Royalties shall be payable 011 Subscriber Unit!: Sold by LICENSEE
               regardless of whether th<! us~! or incorporation of QUALCOMM'~ lntellectual
               Property ariSl!S from the ust' of one or more Components from whonl50ever
               purchased by LICENSEE.

                                 5.2.1




                              5.2.2 Expiration of lntellectual JJroperly. In !he event Lhal all of
               QUALCOMM's patents applicable lo a Subscriber Unit expire, are invalid or ~.re
               no longer used by LICENSEE, LICENSEE s11all no longer be required \o pny
               royalties for the Sale of such Subscriber Unit.

                       5.3    Most Favored Rnyalty Rate. Subject to the limited exceptions set
               forth belmv, if QUALCOM?vf grants a lkense to ;;i third party to manufacture and
               sell Subscriber UniL!i al a royalty rate less than the royalty payable by LICENSEE
               to QUALCOMM, and, which license will permit such third party to manuiacture
               and sell Subscriber \,;nits for use within Wireless Applications, QUALC011lvl
               shall (i) within tltirty (30) days after such grant notify T.TCENSEE of the terms
               anJ conditions in such third party license, and (ii) extend to LICENSEE lhe lo\'.-·er
               royalty rates granted in the noticed license and, at QUALCOM.M's election, any


               '..iU!-1.COMM·JlUAWE\ CO.'il iDE"'l 1!.L                      QUALC0~1~~ l'ROl'f!IET~.!IY
                                                          11

                                                                                    A      t;P-(.,


No. 00004884
    CONFIDENTIAL                                                                FTC-HUAWEl-0000714
                                                                                        CX1018-011
  Case 5:17-cv-00220-LHK Document 1228 Filed 01/10/19 Page 13 of 31




                                                                                       HUAWEI TECHNOLOGIES CO., LTD.
                                                                                        CONFIDENTIAL- 15 U.S.C. § 57b-2
   000097                                                                                         FTC File No. 141-0199




               nr all olher terms and rnndttions gTilntcd (wlw·fher more ur le..<..<: fm'Ol'ilh1e th;;n
               :he other t(~r1ns and conditii)t\.<; gr<1nted under this Contract) in th<> third partv
               !i<:L-i"\~O effective as Qf the date <In whir.h they became efftdi\'e in the third J"M"l}"
               lKt'll!.ie. ff l.lCENSEE Lritend~ to <i.:cept such l•:-WE'T royal"' ralt!s.• LlCENSEE :;.hall
               hi\v.: up Lo thirty (3U) da:•;; .1iler the di!tc of siH;h l\Olice M nollfy QUAl.COi\·ll\·f
               that ii ,-,ccepts ;1 license frMn QUALCOMM on ~uch )e.~.,,:r royally rnle ;is ....-;;·,
               made ?.\'ililahle to <my 5\:ch t>th.:r iicenst:l~. pnwidt'd Lhal r iCt:NSEE mu~t <ii>;o, ;;t
               QUALCOMM'i; n:yut!:>l. ,m;,:pl and be bound by al! olh••r material l('nn~ ;;nd
               cond1tion!i agreed t" b:o Ql:1u.CO}vfl'vl with =-nch olher JirnrL-;ee whkh Me
               not?ficd log~thC'r ,.,.'irh ;.uch !e~-;;·r roval!y rate.

                         The abiwe parc1braph sh;1ll not apply '1-ilh re,;pecl t•J (i) any license or leg<il
               conumtinents mdde l'Y Qt:Al.COlvL.vl prh.1r lo the Efacuv~ D.ilt.;, (ii) any licen~e
               gr<>ntcd by QUAL<..0'.\P.,f t<• it~ Affiliate:; t1r (iii) any licl'.'nse ~rn11lt?d h\·
               QUALCOMM, !he coi'\Sidu;.tion for which consist<. in whvlL' or in parl 0f pillctlt
               rig;ht,.: or oth~r rightc: of ~rn.:h sub~tanlial v;ihm as. in th~· rti.'ason;ible judgrncnl ni
               QlJ.a.LCOMMi lo warrant (a) ,;         r~duction in myalty rate:; below thf' r.:ire~
               prv.-idi:d in this ConlTacl, or (b) lhe acccp\1111<«: (If such rii;hl.. in lfou of wyall;.;~.
               This Section 5"1 shall ncitapply retroactively, nor shall it be co11strui:d as l:'nli!lmg
               LICENSEE to the ti:tum •)i, or rredil for, ;my monpy p.ud by it prior lo Uw grant
               of ~uch third party licenso:: to such other licensee.

                     3.4      UCENSfE',. l'urdi.i.<:i.>_ Cnmntll).lli!!ll. As mnteri,1! cunsidernti011 wr
               lhe royally rt\ti.>i;. nnd 11th~r nr,hts grantt:d lo UCENSF.E i.tndtO"r Lhis Contr,•.:L
               LICENSEE and        il~ :<.ublh dl.:led   Affiliate:;; :-:hull pnn:h..1se from QUALCOMM    ~·r.   ;i:

               QUALCOM.M's option, .i QL1ALCOM1vl Afiilidte (\)r il ;-ttpplier dcslgn<ited by
               QU Al.COMM if QT:.iAT.COM:.\I exits the CDl:vL.\ ASIC b\::;iness) UCENSli.E's <IDd
               iL"' sublic::cn~ed Affiliates n:quiremimls of CDM...\ AS!C::. Such purchase!' :;hill bt:
               on QUALCOM!vl'~ or QUALCOMM's Affiliate's (vr !'l1ch designnlcd supplier:.1
               ;,;tandard term~ and conditk•n~ for such Cl)M...\ ASIC~. If LICENSEE and it~
               .mb!h.:cn.'>ed   .~ffiliales d1> lWt      p,_1r.-h.1Si? fn•m QLiALCO?vfM or   i1 QUALCO~.J~!
               Affili.itc {or a 1mppliet ch!slf.nakd l'}' QUALCOl'.,1\•1) all nf LlCF.NSEf.'s and ii·•
               :mbHcctL~ed Affilial~s' rnquireme1\tl' of CDMA A$IC•. then, notwHhstanding lh<·
               pwvisions s~I forth in Scc::tiott 5.:'. (a), commencing on tht· dati:i that LICENSEE nr
               a ~u!.•licen::.:ed l\fhliate ni UCENSEE first Si::!!:> SLLb~cribcr UniL,-; incorpor?.hn;;i;
               CDMA ASlCs not purcha~ftd fn.>m QUALCOJvfi..1 or ;i QU •.\LC:Olvllvl AUiliak {or
               ;uch dcsignat~~d supplier), llw royaltic::> for ;ill Sub.scrihcr Unit:; sold by
               LICENSEE and it~ subhc1::nsed Affiliate;; shall be i1\ foe rat!:!:. ~et forth in S<>ction '
               5.2 (b).

                       :5.5      QUALCO~L.'>'l's S~Comrmlment.



                                                                                                        \'\'ithin
               twenty (20) llusmel'S days ,1iler rct·C!ipl of n reqm.~t from TJCENSEE to purcha~e

               QUALCOMM-JIUAW!'.I CO'iFID!ThTL:U.                                     IJUALCOMM t'ROPR!El!un·
                                                                  12
                                                                                                   1:
                                                                                               ~'P.'-'
                                                                                 ....=..--~-~---



No. 00004885
    CONFIDENTIAL
                                                                                        FTC-HUAWEl-0000715
                                                                                                CX1018-012
Case 5:17-cv-00220-LHK Document 1228 Filed 01/10/19 Page 14 of 31




                                                                              HUAWEI TECHNOLOGIES CO., LTD.
                                                                               CONFIDENTIAL-15 U.S.C. § 57b·2
                                                                                        FTC File No. 141-0199
 000097




               CDlviA ASICs, QUALC0~11-1 shall respond by prnviding the price, delivery
               hmetable and other substantive information concem.ing such supply ;:md shall
               ensure lhal it obtains all requi..'iite export approvals or licenses.

                        5.6    Tµx;:!f>. Except for <my income rnx<i!' pi3yabll' by QUALC0:!\-1.M
               undi::·r tht' tax law~ of th;;• United State:>, any taxe~ which must be withheld
               pursuant lo any treaty between the United States and any counlry, and any taxes
               wh.Jc11 must be withheld for QUALCOl\/lM's account under U1c applicable laws
               oi China ;md may not by law be paid by LICENSEE, n0 taxes, imposts L1r d\1ties
               ~hall be deducted from thr; amounts payable by LICENSEE to QUA! .co:v!i'vl
               Lmder any clause of this Contrad, said ilmounb to b€' net to QUA LCOM!v1, free
               of any and all olhE'T deductions. Nolwilh.~t.inding llu~ foregoing, in the event
               5LLms payable under this C:ontr<ict lwmnw subj£'cl tn income or prnfits taxes
               under the tax laws of any country and apphc;ible treaties between the United
               States and such country, LICENSEE may, if and to the exlenl required by faw,
               withhold from each p;iyment the amount of said income or proiits lnxes due and
               required to be withheld of each payment. LICENSEE will furnish and make
               available lo QUALCOlvfl'vf relevant rt>ceipl..; rc>garding lhe payment of any
               country Laxes paid over t~1 any co1mtry's govrnunent on behalf of QUALCO:ll·fM.
               Such tax receipts will dearly indicate the amounts that have been withheld from
               the gross amounts due to QUALCOlvLM.. Any and all other taxes, leviE>s, charge~
               or fees "Will be paid by LICENSEE for its own acco1mt. UCENSEE shall use ii:!;
               best efforts to apply for and/or assist QUALCOMl\.I in <1pplying for and
               obtaining from the Chinese govermnenl any exemptions from, or Wilivers or
               reductions of, any taxes on royalties, liceni>e fees, software fees or lechnical
               assista:nce fees payt1blc by LICENSEE Lo QUALCOM~·[ under this Contract
               (inclucljng but not limitecJ to the bu~it:iess operations tax, presently 5%) to the full
               extent such exemptions. waivers or reductions are a\•ailable tmder Chinese
               domestic law, the U.S.-China Tn~aty for tl\C' A l'Oidance of Double T<1xation or any
               other treaty.

                      5.7      Conversion to U.S. Dollars. All paymcnlc;, including but not
               limited to royalties, the Commercial Sofhvarn Fee, and the fees described in
               Section 5.2.1 hereof shall be paid in U.S. dollars by wire-transfer and at a bank to
               hE> dp_.;igmitPci by thE> pay~. Tn thP extent that the Net Selling Price for
               Subscriber Units Sold by LICENSEE outsidP. of the United States is paid to
               LICENSEE other IJ\1m in U.S. dollars, LICENSEE shaU converl the portion of the
               royalty payable to QUALC01vll11f from such Net Selling Price into U.S. dollars al
               the official rale of exchange of the currency of the cc>untry from which thP Net
               Selling Price was paid, as quoted by Lhc People's Bank of China when such
               counrry is China, and in all other cases as quoted by the U.S. Wall Street Journal,
               for the lust business day of the c<Jltmdar quilrler in \•1hid1 Sltch Subscriber Units
               W•~rc Sold. lf in a country other than China the transfer of or the conversion into
               U.S. dollars is nol lawiul: the pi!yment of such part of the royal lies attributable to


               QU,\LCOMM-HUAWEl C01'AD!:..'.-l"l,\L                           QL·1\L.COMM PROPRIETARY


                                                                                      ~6~1,--

No. 00004886
    CONFIDENTIAL                                                                 FTC-HUAWEl-0000716
                                                                                        CX1018-013
 Case 5:17-cv-00220-LHK Document 1228 Filed 01/10/19 Page 15 of 31




                                                                                    HUAWEI TECHNOLOGIES CO., LTD.
                                                                                     CONFIDENTIAL-15 U.S.C. § 57b-2
                                                                                               FTC File No. 141-0199
  000097




             the Sales in such c.ountry shall be made by the deposit thereof, in the currenc:y of
             the country where the sale was made on which the royalty was based lo the
             credit and account of QUALCOMM or its nominee in any commercial bank or
             trust company designated by QUALCOMM in \niting and located in lhat
             country, prompt notice of which shall be given by LICENSEE to QUALCOMM.

                     5.8      Delivery of Software. LICENSEE, i'lt its option, may elec::t to have
             QUALCONIM deliver the Software             lo LICENSEE for use solely in accordance
             with Section 5.9 below. To exercise such option, LICENSEE must, no later than
             hvel've (12) months after the Effective Date, (i) deliver written notice to
             QU1\LCOMM nf !!:$ <.'!1.:clion tt• i::xcrdsr, .::uch optinn and (li) pn~• h>
             QU1\LCOMM. hy wire transfer lo QUALCO!vlt-.i'!' account, the Commercial
             50f1w;ir(' FP.~~. The abo•;e i:optil.in sh11ll expire if mi: ew-rrised pun>uant to tile
             abon~ procedur~· <m .:ir befr·re tlw tw.:·lvc ('12) mon~h ;;nni\Trs11rv of the Effi:cll·:t'
             Dat~. Within t~in (lf!) ciay> aft<-r LICENSEE f'Xerci~e:' ~urh !'ption as set forth
             above, QUALCOMM sl:m.ll deliver a copy of the Software to LlCENSEE.

                    5.9     Ri!ffehl !p_J,:.<e SoftwMe.. Upon exen-1w    ,·,j   lhc- opl'lon as set forth in
             SecUon 5.8 abovL', LICENSEE may use llw 5vllwarn J;1;lcly to' clevt>lop.
             manufacture, St.'11 ;md use S.ubsrril:ter Llnlls Ill a.::ct.•rdan•:l' with and subject lo rlw
             tenns and conditions of this Contract, including'but not limited to the payment
             •\! m-.,-.1llles spedfie<l in Section 5.2. A~ reasonably necessµry to develop,
             manufacture, Sell and usi: Suhsmber Uni!~ in accordance with and subject to the
             r<:rm~ .:md conditiL'ns of I.his Contract, UCENSEE shall have the right to (i) alter,
             nwdify, translate or adap~ Lhe S(lftw·..m: (and any dt'!Wclh\"~ worki; ir CT<~t·.::.~
             theretrom) or create dt>rh·allvt.> works based Uwreon; (Ii) U5C or copy th;;
             $oftwarn {and any dl'o'rivi\tive work~ it cr<:atc!; L~erefwm) for flrchivnl pnrpo~es.
             Oi!I make and clii>lrlbuk (upies of th(·! !:>oflware (and <inv dt~rivalivt' work.<; ::
             cr;mtes therqfrom_l, sol~ly :n 01achlne readable form. r.nd 01;!y in conjunction .in~!
             fo:ir llSll soldy w'ith Subscriber UniLc; Sok! I-iv LICENSEE; and {iv) sublicen&: tha
             t:!",'. <It the Software (;ind ;mv d.:rh·aliw '~'ork• 11 ·cnudt>.:> lhi:rcfrom) solclv ii\
             rna.c:hine-read<1ble form and snldv for IL<;<: iu cou.necUlin with such Suhsdfoer
             Unit:;. LICENSEE l'haU h;we no right to ~ublicerr~e, trnnsfl":r or oth~:rwii>I.! disclos\:'
             the Software in wurc(· rnde fonn to any Li)ird party. Except as expre:;sl~
             pl'.:rttilled above. T. TCENSEE i:.hill.l not u~~ or distribute lhe Software for iln~·
             l'th~,,. purpose. QUA1.CO!v1M rct('ljnH "" ownersltlp rights m .and to th~ Soflwar01
             and deiiw1tivc works but LICENSEE shCJll rntain owne.r:;hip 1if all original code
             which ii adds or inserts <the "New Cc~e") in lhe S::.>ftware lo produce such
             derivi!liVl~ works rcg;.1rd.le!-s of whclhC'l' ~uch New Code can be used S{?paralely
             from the &iflwiire ;md/c•r derivative works. l.lLcNSEE shall hnve unlimited
             u~ge rights lo the Nt'I'" Code when .such New Code is used scpnrately from the
             Svflware ;md/or deriva_rive work$. N1~twilhst;i11Jmg th~ ab<we, nothing herel;i
             s!1all giw QUA lCOM:-.1 any right t0 or intcrt:>l in the New Code, ;md
             UCENSEH shall haw ml obligation to disdo~<" or prc-\·tdt: ,U\y derivative W<.wk.<:


             QUAL<:OMM·HUAWEI CONFIDENTIAL                14                       QUALCOMM PROPIUETARY

                                                                                             A: ~l.
No.   oooo4tia1
       CONFIDENTIAL                                                                   FTC-HUAWEl-0000717
                                                                                             CX1018-014
Case 5:17-cv-00220-LHK Document 1228 Filed 01/10/19 Page 16 of 31




                                                                                       HUAWEI TECHNOLOGIES CO .. LTD.
                                                                                        CONFIDENTIAL-15 U.S.C. § 57b-2
                                                                                                  FTC File No. 141-0199
000097




 ./UALCOMM. NotMng in 10;, Se<Uon
                             .
                                  >holl b• d"m"1 to g;ont onv
                                                            •
                                                              d•ht
                                                               0
                                                                   to
                 LICENSEE under any of QUALCOMM's patents (such rights, if i'lny, being
                 granted only under t.he lerms of Seclion 5.1 above).

                         In addil10n, LICENSEE srldll have the right to oblam any of the software
                 versions listed on Exhibit D hereto and rights to use such softwilre similar to
                 those sel forth .ibove up(Jn payment of a fee that shall not be more than the fo?e
                 listed. on Exhibit D rnrresponding lo such version, which fee is no greater than
                 the iee thnt QUALC:Oi'vf\f generally charges il'> Subscriber Unit licensees for such
                 soil\,rare.

                               5.9.l Represent<itil"in  Ref;ardin~Use.          LICENSEE  hereby
                 represents and warrnnt~ to QUALCOMl\1 lhal the Softw;:ire will be used by
                 LICENSEE solely to develop, manufacture, use and Sell Subscriber Un.its subje~t
                 to ;md in acc<irdancc with the terms and conditions of th.i.~ Contr<Jct.

                          :i.10 BRF.W Strategjc Alliance. LlCENSEE and QUAtCOM1-1 will
                 rnoper;ite to advance the deployment of BREW enabled end-user terminals as
                 fol111wr:.:

                                 5.10.1 As long as QUALC01'1M make!'> th•~ l3RE\l\1 software
                  avililable lo LICENSEE at no charge and warrants the tcchmcal stability of the
                  BRF.W software and one or more wireless service providers in China publicly
                  expresses support for the BREW platform or requests to purchase BREW enabled
                  Subscriber Units, LICENSEE shall install the BREW platform (1) in the majority
                  of the Subsffibt~r Units produc:Pd by LICENSEE and (2) in all of the Subscriber
                • Unil'> for use in the network(s) of the service provider(s) expressing such support
                  or making such n!que&t unless such service provider(s) expressly requests that
                  BREW not be in~talled in the Subscriber Units intended for use in its network<;.
                  For purposes of this Section 5.10.1, the phrase "install the BREW platform" shall
                  mean to incorporate QUALCOMM's BREW APL including but nol limited lo
                  QUALCOtv1l\.1's down-loader, configured and delivered by LICENSEE in such a
                  wav that, if and when a earner uses QUALCOM?vI's BREW distribution system,
                  BREW applications can be (i) downlo;ided to LICENSEE·s Subscriber Units using
                 such BREW rJisl:ribution system, (ii) launched by the consumer, and (iii}
                  displayed t(l the consumer. LICENSEE shaU use its best efforts to market,
                 promote and sell such BREW enabled Subscriber Units. QUALCOMM shall
                 provide LICENSEE with reasonable technical assistance and training ;:it no
                 ch;:irge in connection wiU1 lhe installation of BREW in Subscriber Units. The
                 hours of sud1 assistance ;md training shall not be counted against the technic3]
                 nssis:tance and training hours described in Section 4.2.

                        5.10.2 Upon request from QUALC0111.1, UCENSEE vtill assist
                QUALCOMM in -promoting the BREW platform to \\'ircless service provider:; in


                                                          15                           QU.\LCOMM PROPRIETARY

                                                                                                   ~ G'-'-
.,.       '""
                                                 Lsi
                                                                     ... -, __ . ,   ~'Jki'-   - .._- -.:    ;__   -

No. 00004888
    CONFIDENTIAL                                                                          FTC-HUAWEl-0000718
                                                                                                 CX1018-015
 Case 5:17-cv-00220-LHK Document 1228 Filed 01/10/19 Page 17 of 31




                                                                            HUAWEI TECHNOLOGIES CO., LTD.
                                                                             CONFIDENTIAL- 15 U.S.C. § 57b-2
                                                                                         FTC File No. 141-0199
000097




                UCENSEE's marhts and will io;suc and alfow QUALC01'fM to issue a press
                release with LICENSEE's c1m~enl (;;uch consent not l(I he unreasonably withheld)
                st<lting LlCENSEE's ::.upport for lh~ UREiW pfotfmm.                     .

                              5.10.3 QUALCrnvHvt an<l LlCENSF.E will t'1)0per.1l<~ tn enwurage
                applirntion developers to deYclop applicatkms for op.-r,1lil.)n unqer tht> BREW
                l~nvironrncnt. In additinn, to lht' exlenl that UCENSEE devek)ps, or funds the
                rlevelopnwnt of, appli.::iltion;:. intended tn operate rin ·.virclr.:;s handsets or
                de\·ices, L!C'ENSEL will use best ~·{forts tlJ cause such applicatione: to operate
                \!Vt'r   BRcVV.                          .

                (>.       LICENSE BY LICENSEE.

                          Tn con,idcration of


                                                                                             UCENSEE
                herl!by grants to QUALCOMM a worldwide, nontransfer<1ble, non-e-xdusive,
                fltlly·paid, irrevocable and royalty free license (without the right tn t>t1blicense,
                e.\rert as sel forth below) to use TJCENSEE':- Intellectual Property to (a) make
                (and have made) and import, use, sdl, lease or othcn\;!'e d1sp1)s1· of Subscrib~~r
                Units and (b) to make (and h!l'"e made), import, use. sdl, leas1• or olherwisc~
                dispose of Components. N"o other, further or different licensf' is hereby grankd
                t1r implied. QUALCO:'i.111 may grant sublicenses under LIC:ENSEE's lntellc~ctuill
                Pmperty !>Olcly to Affilit:i!.:>S of QUALCOMM. \"\'ithout the prior written c;onsent
                of l.[CENS.1:!/.!, QUAlCO:i>.·1r-.I shall not sublicense tn any other third party
                LICENSRE's 111tcllectn;;l Property. Nbtwitl1standing anythir1g to lhe contrary in
                this Cnntract, QUALCO'.\·fl\·t may sublicen.~ the licenses from LICENSEE under
                this Section 6 as to Components to any succe:;sor (by purch;ise, divestiture.
                merger or otherwise) to all or substantially all of QUALCOMM's Components
                busine;;s. QUALCOMM shall give prompt written notice to LICENSEE nf any
                such sublicense.

                          The Parties hereby acknowledge that, i::xcept as olhen•:isc   ~·xpre<;s1y   set
                forth in this Conlr<ld, LICENSEE 8hall have sole; ownershlp to the; intdlech111l
                property obtained by UCENSEE through independent research and
                development, regardless of whether it is incorporated in the Subscriber Unit..;, or
                whether it is derived based on the intellectual property granted hereunder.
                G.l:ept as olhen,tise provided under this Contr,ict. without tht' prior writtPn
                authorization of LICENSEE, QUALCOMM shall have no right to use such
                intelkclu<il property.

                7.        .Intentionally omitted.



                QUALCOll.l~l-lltJAIVEI C01'1FLDE~IJA1.       ({J              QL"ALCOMM Pf!Ol'RlETARY

                                                                                         ~ 61'-l.-

 No. 00004889
     CONFIDENTIAL                                                                 FTC-HUAWEl-0000719
                                                                                          CX1018-016
Case 5:17-cv-00220-LHK Document 1228 Filed 01/10/19 Page 18 of 31




                                                                             HUAWEI TECHNOLOGIES CO., LTD.
                                                                              CONFIDENTIAL- 15 U.S.C. § 57b-2
                                                                                        FTC File No. 141-0199
 000097




  /            s.     MARKJNG; LOGO

                        S.l     Patent ~vfarkings.. LICENSEE ag1ees to affix to the exterior or the
               intf.!rior of all Subscriber Units incorporating any of QUALCOM'tvf's Intellectual
               Prnperty and Sold in t.he United Slates a legible notice in English reading:
               "Licensed by QUALCOlvl\1 Incorporated under one or more of tlw fo!lowini"
               Patents," followed by a h,;t of applicable patent numbi..'T~ taken from the list of
               QUALCOMM's palffits or as m,1y otherwise be instructed. by QUALCOM!v1.

                        8.2   1.Q.~. Alt.ich.;d hetctt> as Exhil?il E is the CDMA designated lo..;<i
               (lhe ''Logo"). 11\e Partie~ agrcr. thnt QUALCOMM l" !he ~wmer of the Log{>.
               QUALCO.tvIM. claim!'i all n)mmon law tt·ademarks in lhc Logo and has filed. or
               "'ill file, applkiltions to obtain trademark registration for the Logo. 11, for
               whan:vQr reason, regi!itrations arc no.t granted 1>r ui:c 1.1£ the Logo is deemed by
               QUALC01v1M to b~~ im1d\•1::.<ible, QUALCOMM shall huvt.> the righl to ellher
               dc..-ignutc a m:w logo, :;ub1cct to TJCF.NS:EE's appro\'al, which approv.11 t-hall not
               be imreasmmbly withhdd, or terminate UCENSEE's right to u.~e tlw Logo, Qr
               continue LlCllNSEE's right lei ui;C?Jhe Logo under QUALCOMM's common law
               rights. Upon LICENSEE':; request after the Effective Date, QUALCOMM sh111J
               file with the Chinesi;! trademark office any documents required by Chinese law to
               e::.tabJish UCENSEE's nght to use the Logo in China.

                      8.3    Lol!o Disvlav. Unless 0U1erwise notified bv QUALCOMM as sd
               forth in Section S.2 abo",-e; UCENSEE shall prominently display tht• Logo on th~·
               exterior of each Subscriber Unit Sold by it. The e.>..act exterior location ;md size
               shall be subject to LICENSEE's reasonable discretion, provided that thE~ Logo
               shall be readable and shaJI be permanently affixed. The Logo shall be designed
               to remain visibly displayed on the exterior of tlle Sub.scriber Un.it.

                      8.4    Trademark Limitation. LICENSEE does not hereby acquire, and
               shall not attempt to acquin', by regisl:Tation, use or otherv.ise, the Logo, or any
               confusingly similar m.irk, t•r any other trndemark, service mark or trnde 11ame oi
               or LLsed by QUALCO?vTh:L or ;my confm;ingly simiiar mark.

                      8.5   General Oualitv o( Subscriber Units. Throughout the term of this
               Agreement, LICENSEE shall ensure thal, on average, tl\e Subscriber Units Sol.i
               by it meet the generally accepted standards of gualil'y and merchantability for
               Subscriber Units in the markets in which tl1ey are Sold and will nol be of such
               substandard quaHty as to dmlinish tlw good \~ill af-.<;ociated wilh the Logo.

                      8.6    Standards Compliance Testing.         LlCENSEE repl'esents and
               warrants that the Subsniber Units and Components that il makes or has made
               will adhere with and conform to, in all respects, the specifications contained in
               the applicable CDMA Standard and that LICENSEE shall comply with lhe rules,
               regulations or other reqnirem~nts set by surh authorized st<mdards body. Solely


                                                        17                   QllAl.C'OMM PROl'RTF.rARY

                                                                                        )F r;.r.-
                                                                                                            -~.   .........
No. 00004890
    CONFIDENTIAL                                                                FTC-HUAWEl-0000720
                                                                                        CX1018-017
  Case 5:17-cv-00220-LHK Document 1228 Filed 01/10/19 Page 19 of 31




                                                                               HUAWEI TECHNOLOGIES CO., LTD.
                                                                                CONFIDENTIAL - 15 U.S.C. § 57b-2
                                                                                          FTC File No. 141-0199

000097




                 for Sub10cribPr Unit mr>dels tha~ are nol ~ubjl'd t0 lypth'tppmval k!:>Ling by
                 g<wcmmc>nt age.ndto•,; eir h<\H~ n1)! received n<?t>·:,-.rk .::nrrance pl~rnuts 1..ir
                 ,:omparable apprnvrils in;.m Hie wireleE-s sl!rvice pn.w1ders to whom lhev ar.:
                 S1.>ld, LICENSEE ~hall, a! QUALCOMM's r(!a.o;onable written rt:!qU~!st. t'~rrrut
                 QUALCOM.M or e1,lili~ ucsignalt~d by QUALCOM.1.\1 and accepted bv
                 UCENSEE, whirh acc~ptanc.:: s!mll not be unrt:'<-l~nabl\' withheld or u1ifoy(~d. tv
                 perform tests of UCF.NSEE''.'> Suhs;criber Unit.~ lo · .:n.:;m·e complinnci: iind
                 confor.ltlily with Llw CD.MA S1m1dard,            Tf such    h•sP.;   indicate materi;,!
                 noncompliflnce or noncon.iormily therewith, such te5l~ shaU be at LICENSEE's
                 cost anti LTCENSEE shall rf;imbur.se QUALCOM"t>.·1 for any stt<"h reasonable tests
                 performed by QUALC01vl1v1 at QUALC01vfM's Lhe11 ~tandard rates for such
                 servit:cs; provided that the total fees for each such kst performed shall noi
                 exceed $10,00D. N'onconforrning Suhscriber Uiuts, jf .lm·, shall not be~ sold nr
                 markeh!d by LlCENSEl until t11~ non-confonnily is correc:ted.

                 SI.     RE!'RESENTA TIOKS.

                        9.1     LlCF.NSEE's Repr:,i;i;enmtiom.. LlCENSEE ht'reby represents and
                 warrants lhat (a) it hil;; r.:c~1wd all nccci;sary corporale approvals and that the
                 signatory bc:low is duly authorized lu execute this Cl1nlract on behalf of
                 LICENSEE; (b) as oi the Eik'LtiVe D<1tc, LICENSEE is a Chinese Manufacturer,
                 and (c) LTCENSEf.. and/or its Affiliates owns and has the nght to license t.lw
                 Intellcchlal Property lligh~ licensed to QUALCOMM heretll1der.

                        9.2   Q!.!b_LCOMi•f'.~ Rcprli~t;Jtt.itiom, QUALCo:tvTiv1 hereby represenh
                 and wam:rnl.$ that (al it has rcc.:·ived all nl'!cessary corporate approvals and that
                 the signatory below is duly ,1uthori:wd to e,-.;ecute this Contract on behalf of
                 QUALCOMM; (b) tl1is Contract i!:o in cmnpliancc with the Export Administration
                 Regulations of the United States; and (c) QUALC0).,1M and/or its Affili<ites
                 owns and has Lllc right l<' license th1~ Tnlcllr.chial Prnp1>rty Rights licensed w
                 LICENSEE herew1der.

                 10.     INFO!Uv'IA TIO:-.l

                         10,l    Reslrictions on Disclosure and Use.         All documentation and
                 Leduu..:al and business l.nfonn;itlon <inct intellectual propc.rty in whatever form
                 recorded that a Partv does not wish to disclose \"'ithout restriction
                 ('1nformation") shall remain the properly of the furnishing Party and may be
                 used by the receiving Pilrty only as follows. Smh 1nformation (a) shall not be
                 reprnduccd or rnpiNI, in whn!e •.>r part. cxccpl' for use 01s o:·x}'llc:;sly authorized m
                 this Contract; aud (b) sh>1iL togelher witli <iny full or partial c.npirn>. the-reof. h-
                 l'elurned 0r d.estwyed ,.,,hen no lt>ngl?T needed or upon any tcn:ninali.011 of !hi;.
                 CN1lr.:id, and {c) shn11 bi! di~ck•sed Lm!y to empklyt.'eS r•r ilgenb of a PartywiU' il
                 need ll) know. Moreover, :'ouch information shall be used by the rect!iving 'Pnrly
                 on1y for the purposP of performi.n~ under this Contract or in the exerd8e of its

                 QI "ALCO.\IM-1 IUAWEl CUl'FJDI>'TJ-\L      18                   QL r,LCm1M PROPR!El AR 1


                                                                                              ~c>l,

  No. 00004891
         CONFIDENTIAL                                                                  FTC-HUAWEl-0000721
                                                                                               CX1018-018
 Case 5:17-cv-00220-LHK Document 1228 Filed 01/10/19 Page 20 of 31




                                                                               HUAWEI TECHNOLOGIES CO., l TO.
                                                                                CONFIDENTIAL-15 U.S.C. § 57b-2
                                                                                          FTC File No. 141-0199

000097




                   rig;hls it mciy receiq; m1der Lhe·ptovisioi'is of U1i!' Contract. Unle':'s Lhe fomis.hing
                   Party consenti> in this Contract or 0U1erwise in \\•riling. such fnform11lion !.hall bi:
                   held in slricl confidellC'e by thQ re~iving Pnrl'y. The receiving Party may disdosE:
                   !"uch lnformutk~n to t)th~r pcrsoni;, upon the furnishing Party's prior written
                   .mUmrization; but soidy to perform acts which thi~ clause i?xpres,;Jy uulhorlzc::
                   th~ rect~iving Party to pi.>rform itself and farther provided such other per<'<.•r
                   af.,'Tet>S in writing {a c(lpy of which writing wi)J ~e provided to the ti.Jrnishlng
                   t'arly al its request) to the same conditions re:;pccting use or !nformati<>n
                   contained in this datL~r and to any other, reasrmabl~ c1.mditions rcqumded by the
                   furnishing !'arty. These restrictions on Lh(:' use l'.lr dLo;dosme of Tnformalh~n :.hall
                   nril apply to any Tnform.ltion: {i) which can be prov1:-n to be or havl' b·e;m
                   indt'pemienUy d1weh1red by the receiving Party or l.nvfully rcceivc·id frl:'e nf
                   n~triction from anoth.:!r wurce having the right !<.• s~1 furnish such lnfonnr.tivn;
                   or fii) aflt~r it has bi.!ccm<? generally ava.ilable to the public withoul breach of thb
                   Contracl by lhl:! rerciving Party; or (iii) which at th11 tmw of disclosurt> lo !he
                   rto<:oiving Party wa~ k!i\1>\J.t to such Party free of restriction ,1nd dearly.evidenc.:d
                   by documentation in such Party's pnsscssio11; or (ivl which tlie disdosinr; Party
                   ;iizrces in writing is free oi »11ch restricti(ms.

                         l(}.2 Scop"' oi Information. lt1frrnnation is s.ttbject Lo this f.ecifon 1:)
                   whether delivered orally or in tangible fo)·m ilnd without n.-gard lo wht~lher it
                   has been idcntifird or marked as confidcnlial 01· otherwise subject lo this S.-ctilm
                   10. Eiwh Parly «grecs in u$e its bL'Hl eifol'li> to mark or otherwise ide1\tify a~
                   proprietary all Information they desire to be subj1•cl h.' the terms of this dau.<;1~
                   before furnishing ii to the other Party. And. upon request; a Party shi.lll
                   promptly identify whethe:r spedfied information must be held by lbc requesting
                   Party subject to this clause. Informatlqn which is delivered- orally ·:;hall be
                   surrunarized in writing by the disclosing Party and delivered lo the n~ceiving
                   Party within forty-five (45) days after disclosure thereof.

                          10.3 El..tmishin£ lnfonnali.on l<t.INJ:d 1">,uties. Nolhing herein sh.3li be:
                   dt'emed t() bnr disdostl.!'e nf lnformalion by a receiving P.irly to U1itd party
                   ,;ubconlractors ur prospective cu~lmners Qf llw recei\<.ing Party \\1 ith a neec.l to
                   know, without the written mnscnl oi the furnishing Party, if such disclosure i!'
                   reasonably    ncces~ary for enjoyment nf U'I.£? recei\'ing Party's rights IL• U~f'
                   Intellectual Property Rights licensed under Utls Contract, and provided Lhal e.wh
                   ,<.uch third parL)' agrees in wr.iting to protect the lnfonnation tmder terms and
                   conditions comparable, in all matP.rial respects, to U1c terms ;:ontained in this
                   Section 10 and Seclit;m 18 with resped to suTl'i\·ability.

                   1 l.     DlSCLAIMER/ U.lvHTATION OF LTABIUTY.
                        lLl EXCEPT AS EX'PRESSLY SET FORTH IN THTS CON'fRACL
                   QlJALCOMM MAF'l:S
                                   ..  NO W ARRANTIE5 IN THlS CONTRACT', EITHER
                   EXPRESS OR ll:lPUED, A5 TO PRODUCTS, TECHNOLOGY, MATEHJAlS,

                   QI ','.LCOM.\1 HUAWEI roi-:flDS-. f]:,I                          QVA!.COMM PROPRlf:TAI'.)
                                                             19
                                                                                                ,,;r;~ @1-t.-
                                                                              ...... -·r;;r··


    No. 00004892
                                                                                         FTC-HUAWEl-0000722
         CONFIDENTIAL
                                                                                                 CX1018-019
   Case 5:17-cv-00220-LHK Document 1228 Filed 01/10/19 Page 21 of 31




                                                                                 HUAWEI TECHNOLOGIES CO., LTD.
                                                                                  CONFIDENTIAL-15 U.S.C. § 57b·2
                                                                                            FTC File No. 141-0199

000097




                    SERVICES, INFORM ATlON OR OTHER !TE}>'IS IT FURN!Sl-rn.c; TO LICENSEE,
                    INCLUDINC BUT NOT LHvtffED TO WAlmANTlliS OF M..L:RCHAN"fAllTLITY
                    A.ND FJTNESS rOR A PARTICULAR PUHPOSE,. OR Tl-IAT 5'UC11 ITEMS ARE
                    f!{EE FROM THE RIGHTFUL CLAIM OF ANY THiRD PART~, BY VvAY Of
                    INFRJNGHMENT OR THE UKE.
                    QUALCOMJ:..1            SHALL   NOT   BE   LlABLJ.:    i 0    LIC~NSE'E     FOR          A,.;'\/'{
                    INC!DENT.AL, CONSEQUENTIAL OR ANY OTHER lNDIREC'T 1.0SS OR
                    DAMACB ARJSING OUT OF THIS CONTRAC'I OR ANY IU:SVLTiNG
                    OBLIGATION OR Tl-fE USE OF ANY INTELLECTUAL PROPERTY RECEl\'ED
                    HEREUNDER, WHElliER IN AN ACTION FOR OR Al{lSJNG our Of
                    BREACH OF CONTRACT, TORT, OR ANY OTHER C...\USF. OF AC110\!.
                    QLlJ\LCOMM SHALL BE PliR1vUTTED TO ENJOIN THE UNAUTHORIZED
                    USE BY LICENSEE OF ANY OF QUALCOlvlM'S TNFORMA TlON.

                           11.2 ~ation of 1fopres~tation an.cl Warrnutie;;. Nothjng contaim:d in
                    this Contract shall ht> construed· as (11) rt>qUirin~ the filing of any patent
                    applicalion, Lhe seeming of any pafonl. or t.hc n"l.1mt.1i11ing of any patent in for,;r:;
                    (b) a warranty or representation by either Par!)· il~ tr' the validity l)r swpe of an~·
                    patent, copyright or other intellectual property rir;ht,; (r) a warranty or
                    representation that an}· manufoclure, snle, lease, nse or in1portation will lk lrel;!
                    fr.-.lll infringem<:nl oi patents, copyrights or .1,1th~r intellectual properly rights of
                    Dthers, and il shnll be the $ole respon.'lihility of LICENSEE to make sud1
                    determination· JS is. nt:c<'.8sary with respect to the acquisition of licc>.nses lmder
                    !'" t.:uts and other inlelkctual pmperty of third parties: (d} an agreement to tiring
                    •.>r prosccule aclions or !:uils agninsl third parties for infringement; (e) an
                    Llbligalion lo furnish .::ny manufaeturing assistance: er (f) conferring any right to
                    t•t<t!, in advertising. publicity or otherwise, any name, trade name or trademark,.
                    or any contraction, abbreviation or simulation thereof !ol11er than as set forth in
                    S<>cti('ln 8).

                    12.    INDEMNJTY fOR DAMAGE TO PERSONS. l'ROPERTY OR BUS11'.TESS

                            12.1 fos!enmification b\• LICENSEE. L!CENSEL:. shall ind(!mnify, defond
                    and hold OUALC0lv11vt h.armla;;f fr(>m, 1111y ond llil i.:!.:im$, j11dgm1mts, liabilities.
                    rnsl.5 imd expenses (indi1ding attonuiyi;' fees) arising out of nr related, directly or
                    indirect!)•, lo any injury, loss or damag<l to p<>rsons, property or husinet<?> ari~ing
                    from. relating tu, or in ;my way connected wiU1, arty Subscriber Unit:. or
                    Cnmpnnenls which UCJ.::NSEE nli.;.m.1foch1res or has .manufactured and Srcll~ tu a
                    tlmd party. LICENSEE agrees to indemnify and hold harmless QUALCOM:lvl
                    .it;ait\..;t all liability or responsibility of LICENSEE or of others for any failure
                    ,1trributabk lo LICENSEE in production, design, opc!ration or otherwise of
                    products manufactured by or on behalf of LICENSEE and Sold to Ulird parties.




                    l)l- ~.LCOMM-HUAWEI CONFJDE'' TIAl.                               Qt:ALCOMM PROPRIETARY
                                                                20
                                                                                                     ).,,.
                                                                                                  /,..(,,I-<--

                                ft   .oi,

     No. 00004693                                                                         FTC-HUAWEl-0000723
         CONFIDENTIAL                                                                             CX1018-020
Case 5:17-cv-00220-LHK Document 1228 Filed 01/10/19 Page 22 of 31




                                                                                 HUAWEI TECHNOLOGIES CO., LTD.
                                                                                  CONFIDENTIAL - 15 U.S.C. § 57b-2
                                                                                            FTC File No. 141-0199
000097




                          12.?.. lndenulilication by OIJAJ.COMM QUALCOMM shall indemnify,
                 defend 11ncl hold LICENSEE hai:mless from. any and all claims, judgmeni;.,
                 liabilities, c:osts n.nd e>:pei'lSes (including attorneys· fol'S) arising out of o.r related,
                 ditectly OT indir'i'ctly. ll"I any injury, loss 1.)r damage ln person..:;, property or
                 business arising from, i•elating to, OT in any way connected with, any Subscribe-r
                 Units OT Componimts whi<;h QUALCOMM manufactur<"-4 or has manufadurc:~d
                 and Sells to a third party. QUALCOlv11vl uf,'Tee~ to indemnify and hold hannk:.>:-
                 LICENSEE against all liability or responsibility of QUA l,.COf.·!M or of' others for
                 any foilur~ altrihutab!e to QUALCOMM i.n productit..n, design, opcratio11 t•r
                 otherwise· uf prmhict~ milnufactured by or on behalf eof QUAl.CO?vnvl nnd Sold
                 to third parties.

                         12.3 Ne>lil'e. Defensc- and CM•perati<.m.          The part)' seeking
                 indc:mn.lfkation under Section t2.l or 12.2 above ~hall provide the inderi11ufying
                 party with prompt nutke of any claim within such provision~, shall give the
                 fndemni!ying party lhe full right 1:<1 defend any surh drtim and shall cooperate
                 iully in ~uch deft'nr;"'.

                 13.     TERJvfTNATICN

                         13.l TcrminMiun in the Event llc;,.lliSEE Cea•;er;, to bt;> a Chines::
                 ;-,fonufocll!lli· Th.is Contract shall terminate immediately and automalicaiJy
                 without notice, an opportunity to cure, or any furtlu~r J.Ctl(ln on the part of
                 QUALCOMlvI, in the event that LICENSEE ceases to bl~ a Chinese Manufachirer
                 unless LICENSEE has ce;ised to be a Chine$e Mam:facturer because a license
                 holder de:;cribed in clause (b) of tJ1e definition of '"Chinese Manufacturer" in
                 Section 1 heret)f or a non-Chinese partner or non-Chinese equity Ov.'ller or non-
                 Chinese Affiliate described in clause (c) of sud1 ddinition acqufres direct or
                 indirect ownership or control of more th<1n 20% of the voting stock of LICENSEE
                 through purchases made on a publk stock e>-change (a "Partial Arquisilion").
                 LlCENSEE shall have sixty t60) days after a Partial Acquisition to (i) cause the
                 ownership of !';llCh license holder or such non-Chi..'let,c partner or non-Chinese
                 equity owner or non-Chinese Affiliate to be reduced to less than 20% for the
                 remaining term of this Contract or (ii) exerci5e the Option described in Section
                 13.1.l below. If within ~11rh sixty (60) days, LICENSEE do~s not do either (i) or
                 (ii) abow, then this Contract shall automalkally terminate. LICENSEE shall giv.,
                 notice to QUALCOMJ\-1 within five (5) business days oi the date on which
                 LICENSEE ceases t<> be a Chinese Manufacturer.




                 Ql:1\LCOMM·llLIAWEI CO'.\l'lDESTlAl         21                     QUALCOMM PROl'lllh'TARY

                                                                                     .         ~ ,,.t..


  No. 00004894
         CONFIDENTIAL                                                                    FTC-HUAWEl-0000724
                                                                                                 CX1018-021
Case 5:17-cv-00220-LHK Document 1228 Filed 01/10/19 Page 23 of 31




                                                                                    HUAWEI TECHNOLOGIES CO., LTD.
                                                                                     CONFIDENTIAL-15 U.S.C. § 57b-2
                                                                                               FTC File No. 141-0199
000097




                                  13.1 l Ophoi:i. In the event of a Partial Acquisition, LICENSEE
                may exercise an option (tlw "Option") to retain its righb and obligations under
                this C()nliact; pro\"Jded. !H1wever, that the rovalties pdyahle for <lll Subscriber
                Units Sold by l .ICEN:Ol.:E aftei· the dt1te of such l'artiill A«qHisilion, rei;ardless of
                where manufacllU'ed l-'r Sold. shall bi:• at Lhe applko'.ble rates specified in Section
                5.2 (hl (1i) ol thL-; Lc">ntr.id. <md the Si:-lling Price for al! such Subscriber Units sl1all
                be cakul;ittO>d as thou?\"h such Subscriber Units were made outside China. To
                cxercis,~ this Op lion, LlCEi\'SEE must give QUALCO\.lli[ notice ol such exerci~e
                within sixty (60} tfoy~ ;.;frer such Partial Acquisition.

                         l'.'.2 Tei:minauon For (i\ttSt! bv Q)JALCO!v[Jyf. QUALCOMM mav
                lerrnin<ite this Contrdct, bv written notic~ Lo LJCENSEE. if UC:ENSEE shall al an~·
                time dduull in th<e pa:m~nl of rnyaltit'..'. or any otht-r amotmls Jup hereunder r;r
                the makmg nf any report hereunder, or shall commir any mat{'rial breach of any
                cO\-cnanl, represL·nt,1t10n, warranty 01· <1greement herein contairwd, or shall make
                any false report to QliALCOfl.·lfl.·1; provided, howe\·er, U1at in thP case of any
                sm-h breach which i;; c.opable of being cured, QUALCO'l\11vl shall not have a right
                to terminate Lhi" Cnntract ior cause unle~s r;nd tmljl LICENSEI: shall have failed
                h.> remedy any SlJCh default, bre.Kh or report ·within forly-fiw! (45) d11ys aftt:r
                rcceipr by LICENSEE 0£ writt...on notice thereof by QUALCOMlv:!. LICENSEE
                shall bt'.' ilble lo effectuatl• such cure with respect to a default in the payment of
                any royally hereunder no more than three (3) time~ during 111e term of this
                Contract. Upon tcrminution of this Contract for c.:mse, UCENSEE sh,111 duly
                i\ccounl lo QUAI.CO\f\[ for all royalties and nthl'T paymenlc; within ten (lU)
                d<ip· of such tcm1irnition.

                       13.3 I.crmi1ia!i(•11 for Cau!l.~ by LICENSEE. LlCENSEF. may terminoitp
                this Contrad, bv wr[li«n nolke !ti QUALCOlv!M, if QUALCOMM shall at .mv
                time commit any material breach of any material cov.:·nm1t. representatio~,
                w,uranty or ilgreement herein contained; provided. however, thal in the caSt:' of
                any such bwach which 1~ capable of b<'ing rnred, UCE!\.'SEE shall not h.:wc n ·
                nghl to terminate this Contract for nrnse unless and until QUALCOMM ~hall
                ha\·e faikd to re1rn:·dy am• such rrt.1tcr:ial brei'1ch with.in forl:v-five (45) da1·s after
                receipt by QUALCOi-1Jvi ;f written notice thereof by l!CE-.!SEE.                   .

                        13.4 Iktnkrupl:cv, Dissolµtion or Liquidation. A P<lrly shall provid~
                written notice (Lhe "Notice") to the other Party immediately upon the occurrence
                of any, of the followmg events (the "Events"): (a) imolwncy, b;mkruptcy or
                Hqujdation CH' f1lmg of <'-11Y application therefor, or other commitment of an
                affirmative act of inscilve.ncv; (h) att<ichment, execution or seizure of substantiallv
                all of the assets nf the nt'hfving party or filing of any application therefor; (c)
                assignment or Lranl>fc!r oi that portion of the business to which Uus Contract
                pertains Lo a trustc~ for the benefit of crcdl!0rs; Id) di:;position, by sale or
                a!"signmenl of ~II of ir::. nghts, of that portion of tlw h1~m~·~5 or Lhe material


                                                                                    Ql".o,J,COMM PIWPRIETAR)
                                                             22
                                                                                              ~~(,

 No, 00004895
     CONFIDENTIAL                                                                        FTC-HUAWEl-0000725
                                                                                                 CX1018-022
Case 5:17-cv-00220-LHK Document 1228 Filed 01/10/19 Page 24 of 31




                                                                                HUAWEI TECHNOLOGIES CO., LTD.
                                                                                 CONFIDENTIAL - 15 U.S.C. § 57b-2
                                                                                           FTC File No. 141-0199
000097




               ilSScts to which this Contract pertains or of the majority of the equity or voting-
               slock of LICENSEE; or \e) tcrmination of its busirn;5~ or dissolution. Eitlwr P;irt-\•
               :::hcill al<;o haVI! the nght to terminate this Contract with immediate effect b~·
               ::iving written notice oi tc"rmination to the other Party at any lime upon or hefcir~
               th£~ later of (i) sixty (6{]) days aiter the occurrence of any oi the Events with
               rt!Spect to such olher l'arh· (unless such <·!Vent ceases ,,·ithi~1 such period), or (ii)
               sixty (60) d«ys after re•cipt of the Notice (unless such e\·enl ce;1ses within such
               period).

                         13.5 R!ghL~ Upn!I T<'m1inali,01. Upon any expiration or termination of
                this Contract all lic~nse..., gi-~nted Lo LICENSEE heretmder shall also Lerm..inate
               and LICENSEE shall in~mediately (i) ~·ease usmg any of QUALC01-1M';;
               Intellectual Pr0pertv and (n) return to QUALCO:tvil\1 or dcstrov all informat.JC>n
               and documentation fum;shed by QUALCOMt-.1. 111e licc~ses granted by
               UCENSEE h<~rnund~!T ~hall survive Lhe termination of this Contrad and remain
               i.n full force and ctfec.i thcwafter until all of LICENSEE's Intellectual Property has
               e,\pired; except that, up0n temi.inalion of this Contract by LICENSEE for nmse or
               e>..piration of this Contract under Section 2, all licenses granted by LIC:El\iSFE
               hereunder sh;ill ;il~o terminate and QU/\LC01vHv1 shall immediately cea~l! ;1sing
               any of LTCENSEE's Intellectual Property. Any termination or expiration \1f thi~
               Contrnct under this Section i.3 shall not relieve LICENSEE from its ohlit;ahon
               lmdcr Section 14 hereof tn maki;> a reporl or from il-; liability for p«yment 0f
               n)yr1lt1E?S on SubscribeT Units Sold on or prior to the date of such terminiltion r-r
               l'xpiration 1md shall nc.it rre.iudice the right to recover any royalties or other sums
               due or anTUt'd at the time of sud1 termination or expiration and shall not
               prejudice any cau;,c• of action or claim accrued or to accrue on account of any
               breach or ddault. Furthermore, any termination or expiration of this Contr;1ct
               under this Section 13 shall not prejudice the right of QUALCOMM to nmduct ;i
               final audit of the records of LICENSEE in accordance with the provision!j of
               Srcrion 14 hereof. No termination hereunder shall limit the Tights of a Pnrty to
               ~ell those Subscriber !;nits in inventory or in process at the time of tem1ination.
               subjecl lo payment of Li-iE' royally applicable lo the :>ale of such Subscriber Urnt..-
               and continued wmpliance \\ith the other provisions of this Contract.

               1-!.    RECORDS AND ALiDlTS.

                         14.1 Records. LTCENSEE shall keep accurate and complete books and
               records concerning any Subscriber Units il may sell under this Contract. A:::
               «pplicable, such boob and records shall include the date' of transaction involvmg
               ~'1.lef' ol' Subscriber lln1t$, mdtidmg the mimbcr of items Sold. LICEN~EE :::hall
               fi.im1sh QUALCOM!vl within thirty (30) days aher the end of each calendar
               quarter a certificate. m the fom1 °i1llached hereto as Exhibit E, signed by a
               responsible official of UCENSEE showing the tr<insactions <Jnd corr('Sponding
               amounts dming said calendar quarler and any other inform11Hon as may be
               rt'il!'Onably requested by Ql'ALCOMM.

               Ql'ALCOM\1-llll}.Wf;I CONFIDE:-O'TlAL     23                    Ql1ALCOMM PROPRlETAR)


                                                                                        kc1-L
No. 00004896
    CONFIDENTIAL                                                                   FTC-HUAWEl-0000726
                                                                                          CX1018-023
  Case 5:17-cv-00220-LHK Document 1228 Filed 01/10/19 Page 25 of 31




                                                                                      HUAWEI TECHNOLOGIES CO., LTD.
                                                                                       CONFIDENTIAL-15 U.S.C. § 57b-2
   000097                                                                                        FTC File No. 141-0199




                         14.2     Audits. QUA.I.COMM may, 11C1        mon~   than •>nee each cal~mdar ycilr.
               cam!;! an auditor licen~.,.i;: !n China anJ selected by QL'ALC:O~vlM lo conduct .-.n
               audit on nfasonuble notice .-.f LICRNSEJ:l's ;1p1'lic;bh~ books and records and all
               supporting hiformation           to <:ontinn tlu: royalty paid (tr to be paid w
               QL'ALCOMM in accordance with the terms and tnnditioni; sel iorLh in Scdion
               '.i.2 abnve. LICENSEE shall make available applicable personnd to answer the
               rrosomible qllc;;lions oi the auditor an<i shall permit tht! auditor to make and
               rct.1in copies t>f rele\'anl rel.:<•rds soldy for lhl· ;:uditor'!' unalysii; imd racord~.
               Th(· CO!'t r.f such audii ~hall be lxwnl! by QU,\LCOMt-.1, wlleo!> sucl; au<.lit
               detennines thal the LICENSEE has und(~rpaid lhe royalties due hereu.nd1!r by the
               :esser of (a)· more than fin! peL'l:l:'nl (5"!~) nr (b) one huncirt!d tho\!~1id Ur1itgd
               State" dc.".lllars ($100,0lil'): in which ca~e, UCENSEE shall. in addition to o:wm-o;
               !.he ddkiency pins late payment di.1rges, pay the <O~t nf such audit. LICENSE~
               sh,lil preser\'c and maintain all !-Uch b~iol.•s and recnrdF mqutred for audit !or ;'
               period of five (5> yenrs ail..:r the calendar ~1Urir!er for which the licmk."> ar.r.l
               r.:cords apply (but nol more than two (2) years ait.:r any tennin:ttion of lhi!;
               Contr,ict). All iniormation acquired by tht! auditor and/or QUALCOMM from
               -'ttd' audit !<11illl be considert~d ll1.formali0n subject t0 the terms and rondition." ol
               Section 10.

               1.'i.    ,\SSIGNlvfE'NT.

                       Exc<~pt as provided in Sccti011 15.1 belO\.\' and !!1 Lhi~ daus~!, LlCEi'<SEl:
               :-hall not nssign lhis Contract ur any right or interest Luid~~r thi!' Contr<1ct. n.;'lr
               Jelegatc Jn}' work or tibligalilm to be performed under thi!'. Contracl {.1:1
               "assignment"), wilht)Ut QUALCOM:lv('s prior wr!tten consent, which cons.::nl
               !'hrJI be at QUALCOMM',; sole discretilin. Any attempt<!Cl assigiunenl in
               contravention of !hi$ Section 15 shall be void and inc:fredivc. Jn. Uw ;>vcn1
               QUALCOMM assign:; this Contract, QUALCO'MJ\'f shall give pmmpt .nolke
               thereof to tlCE..NSEF... and Mtch <1ssignmcnt sh,1ll 11i>t dimittish LICENSEE'~
               rights under this Contract.

                        l:'i.1 J\ssi~mnenl in thci_ cvt-nl of Di\fe.stilur~. Upon thirty (30) day~'
                1,·riltcm notice to QUALC01'{M and QUALCOM?l.·1's approval {which appn.,Vi\1
                shall 11,1\ be un:reasonably with.held), LICENSEE ;;hall have lhc 1ight lo ill'l'ig:1
                this co11lract to anr rncce::sm to the entirctv vf L1Ci3NSEE'i.< b\tr.ii,cr.f, for !h.;;
                tni1nufaclt1re and Sale of Subscriber UniL-; so ioni; as such successor i!' a Chim::<.:
                Mrmufocturer. Upon such assignment, such i;ucc6-~0r ~nail be bound by all th•'
                !~rms, condition::: and obligations <1pplk;1ble to UCENSEE hereunder.

               16.      COMPLLA.t'\ICE 'WITHAPPLlCABLE REGULA110NS.

                     Nothing contained in this Contrart shall require or permit LICENSEE or
               QUALCOMM to do any ad inconsistent with the requirements l)f (a) the
               regulations of the.? United States Depf'lrtment of Commerce, or (b) the fr.ncign

               <~t·». I.CO:MM-l ILIA WEI   CONFI 01::.,,; n.~L   24                  QUALCOMM !'ROPRll::7ARY


                                                                                             4eJ~
No. 00004897
    CONFIDENTIAL
                                                                                      FTC-HUAWEl-0000727
                                                                                             CX1018-024
      Case 5:17-cv-00220-LHK Document 1228 Filed 01/10/19 Page 26 of 31




                                                                                               HUAWEI TECHNOLOGIES CO., LTD.
                                                                                                CONFIDENTIAL - 15 U.S.C. § 57b-2
                                                                                                          FTC File No. 141-0199
·'·     000097




                     asselo; controls or forc·ign transactions controls regulations of lhe United 5tate.s
                     'lreasmy Department. or (c) any similar United States law, rt'g1.1lation or
                     executive order as the same may be in effect from tune to time. To enable
                     QUALCOMM lo export QUALCO.M.M's Intellectual Property or technical data to
                     l.ICEN~EE in compliance with the requiremenl> of lhe Export AdminislraLion
                     Regufations (EAR), LICENSEE hereby give& it$ ao;su.rance lo QUALCOM.Jv1 that
                     LICENSEE will not re-export or otherw1se rlil'clnse. direltlv or indirectlv, any of
                     QUAl.COMM's Jnlelleclual Property or "technical datd" n~ceiv~d hom
                     QUALCOMM, m.ir allow lhe direct product ther(:'()f to be shipp~)d din~tly                        •JI
                     indirectly lo any country. unJcss permitted by U.S. law in effect at th~~ time of
                     such export. QUALCOlvlM shall respond to UCEN5EE·~ rPasonabl(! im.1w.ries
                     regarding permittl:'d activities under lhe EAR.

                     17.    PUBLICITY.

                              LICENSEE shilll &ubmit to QUALCOJ\·1:-! a c(1py of all proposed
                     ;idvertising wherein the name, trademark, code. specifiraticin r>r service mark of
                     QUALCOMM is mentioned; and LICENSEE sh<?Jl not publish or u~e such
                     advertising without QUALCrnvfM's prior wrilten appro\·.i_I. Snch appro»al shcill
                     be granted or withheld a,: promptly a~ possible (usually within ten (10) day:-J,
                     ai1d may be ·wilhhelri on[~; ior good cause. 1'\o licenst: is granted by LICJJNSEF. to
                     QUALCOMM hereunder '\\"ith rn:-pl'c'.t to UCENSEE's or it5 Affiliates' trad~·
                     name, Lradei;nark, code, specification or ~l!rvice m<.uk. ~o license is granted by
                     QCALCOMM lo l.TCE~SEE hereunder with respect to QUALCOM1fs or its
                     Affili.ites' trade name, tr<1demark, code, specification or service mark.

                     18.    SURVIVAL C)F OBLIGATIONS.

                            Tho P<Jrtie...~· rights and obligations which.. by their natme, would continm·
                     beyond the termination, cancellation, or expiratrnn of Lhis Contract, including but
                     not limited tn U1ose rights and obligations of the Parlie3 set forth in Section 10
                     entitled "INFOR1vf ATIO~,'' ~hall survive >:uch termination, cancellation, or
                     expiration.

                     19.    SEVERABJLITY.
                            If any provbiuu in llii:; Conlr,1ct shall be held to be- invalid or
                     unenforceable, the remaining portions shall remain in effect. In Lhe e\•ent such
                     invalid or unenforceable provision is nmsidered an essential c-lement of this
                     Contract, the- Parties shall promptly negotiatl" a replacement provision.

                     20.    NON-WAIVER.

                            No waiwr of the terms and conditions oi this Contract, or U1e failure of
                     either Party strictly to enforce any such term or condition on one ur more


                                                                                              1.,!l:ALCOMM PROPRIETAR)
                                                              25
                                                                                                          -4- c1~
                                                                ··-
                                                                   ·, · .~ {'~~~{L,t,~~/?:1~~t~1i< ~,::                        -;   ..
      No. 00004898
          CONFIDENTIAL                                                                            FTC-HUAWEl-0000728
                                                                                                         CX1018-025
Case 5:17-cv-00220-LHK Document 1228 Filed 01/10/19 Page 27 of 31




                                                                               HUAWEI TECHNOLOGIES CO., LTD.
                                                                                CONFIDENTIAL-15 U.S.C. § 57b-2
                                                                                          FTC File No. 141-0199
000097




                occasions shall be construed as a waiver of the same or of any other term or
                conditi()n of lhis Contract on any other occ.asion. .

                21.     NOTICES-

                       All notices, n•qm;;sts, demands, C<".•Mi.'nb, agreements m1d olh~r
                wrnmu,i1ic11lions .rt-quited or permitk'<i to be givt::n 1.rncler this Conlrnct shall be u1
                writing and shall !'w mn.ilc·d to Um Pnrty In whom notice is to be given, bv
                facsimik•, and rnnfirmed by fir::.t dnss mait posl:ilg'' prepaid, iind prnpcrl~·
                addresscu as fnll11ws fin which case such nolin:· shall be deemed to have be«n
                duly given on the day the Mtice is first received by the Party):

                QUALCO.!vlM Incorporated                     Huuwe1 Tcdinnlogics Co. Ltd.
                'i775 Morehouse Drive·                       I luadian R&D Building, Huawci Base
                Sa.riDiego,CA 92121-1714                     Bantian Longgang, Shenzen 51BJ29
                l'rnted States of Americn                    China

                Facsimile No.: (858) G58-2503                Fac.~imile No.: (86) 755-28787822
                Telephone No.: (858) .'iS7- l 121            Telephone No.: (86) 755-28788899
                ,.\ttn: President                            Attn: \<fr. Song Liuping

                wirh n copy to: Gcncrdl C0unsel

                      The above addresseo; can be changed by providing notice to the other
                PMty in accordanrc with this Section.

                "~·     PURLTCATION OF CONTRACT.

                        Except as may olherwi~e be required hy law or a<; rea:mna\1ly neces~ar\'
                ior performance hereunder, each Party shall kcc·p this Contr.ict ;ihd its prcivlsirms
                confidential and &hall not disclo~c this Contmcl or its prm•isions ·without first
                ubt<1ining the written comi=nt of the other l'arty, which consent shall not be
                unn:asomi.bly withheld. The confidentiality obligations hereunder do not apply
                to the existence of this Contract or the foci that QUALCOMM and LICENSEE
                h<l\'e executed this Contrac;t. but do apply to the term~ and rnndition!: nf rhis
                Contract. Any p:r.ess rul!!a"ii' or other announcement by either Party concerning
                the entering into of thi~ Contract shall be subject to the prior written approval of
                cl her Pilrty, which approv.:il shall not be unreasonably withheld.




                QlJAI .COMM-MU/\ Wei CONflDE.'-TIAI,.      26                     QUALCOMM PROPRJETARY

                                                                                           )t- ~l,
                                                                               -~   _'--
                                       -   -~------------


 No. 00004899
     CONFIDENTIAL                                                                   FTC~HUAWEl-0000729
                                                                                                   CX1018~026
Case 5:17-cv-00220-LHK Document 1228 Filed 01/10/19 Page 28 of 31




                                                                                    HUAWEI TECHNOLOGIES CO., l TD.
                                                                                     CONFIDENTIAL-15 U.S.C. § 57b-2
                                                                                               FTC File No. 141-0199
000097




               23.            APPLICABLE LA\V;D!SPUTE RESOLUTION; VENUE.

                              Thb ConlrilL"t shtill be cuastn.1ed nnd enforced in at·cordance with the· Jaws
               .~i thl.' Stale ol f;ilifornia i,·ithout regard to conflict of hm:; principles. However,
               \·: hi:'rever mrnncili1bl.:> nothi1.1g contaitled herein ~halt he rons-lrucd l.l"I be in
               i:f.'1Ul.icL with or in violation of applicable law of the PeopJe'..s Republic of China.
               \\'hen pedorrni11g their ol-Ug.ations under this Contl'att in Chin11. the P11rli_t>-~ $hall
               abide b_y th'' app1icilble !aw:::o .:md regulations of U1(; People's Republic of China.
                        Tht> Pilrt1es wi_ll attempt in good faith to resc•h-e pr-0mptly <my dispute,
               ci;iim t"•r •'.t>nlwvers}' iJ1·ising out of or relating to IJ1ls Contract, or the bread1 or
               \",)1idity hereof (il .. Di1<pute"} by nep;oHutions b..:lWl'm i:-;..e..:utive:< of lh!! Parlieo
               who h,we llil! authorlly h" settle U1c Dispute. If tht! Di.~putc ii: not l'esolved
               withm thirl)' (::10) days oi ;1 Party's written requ1?sl for 1,egnti;ition; either Party
               me1y lnili•~lc arbitration M• hereinafter provided.
                          A P11rty de.siong to conurmncc arbitration sh~ll provide written notice to
                the other Party i:elling forth the Dispute(!>) to be arbitrated. Within Len (10) days
               of rL'CCipt of such written notice, the Parties will attempt in good faith to reach
               a~n:L!ment on an irnp<Utial arbitrator. In the i?Vent the Parties are unnbl~ to agree
               upon Jn arbitrator within thirty (30) days of U1e abon? writll'n notice, the
               arbilralor ~hall be sell:Ctt>d bv L11e lntemational Chamber of Commerce (or
               another ;;1milar organintion if the International Chamber of Commerce is nnt
               ,w,u!i!ble). fhi.? sdfa":ti:'ci nrbilralM shall be ilnpm·tial. ~o person shall act a~ •.m
               arbitr,11~'" if .sttdt pcr!'on pos!'\iSscs any p?.sl, pre.!-i.mt, C\r promiSt'd future
               ecom;mii:;, business, 11r financial intC!_rest, direct nr indirnct, in any Pnrty herelC\
               finduding, without Hmit;ition, .1JJ p<trb1ers, officers, directors, cmplClyees. or
               sh.:treholders Lherl:!of). The Parlies will shRre equally tht> fee.; nnd expcns~ of the
               ;;rbilri.'llur.

                              The arbitration hearing shall commence ln Singapore within 60 days of the
               appointmc~nt         of t]1e arbilrnlor. The arbitration proceedings shall be conducted in
               the English language.

                      The arbitration hearing shall be C(Jndudt'd i.n •-u:t.:ordanc:e Vlith the
               Arbitration Rull::'s of the International 01Jlmber of Commerce. The arbitrator
               shall award attorneys' fees and costs to the prevailing Party. The arbitrator shall
               have no authorlLy to make any findlng or award as to the validity or
               cnforceabilily of any patent.

                      The final award of U1e arbitrator shall be rendered in writing 11nd &igned
               br the arbitrator. The fina] award shall be entered within thirty (30) days of the
               c~munenccmenl of U1e arbitration hearing. Each Party agrees to abide by the
               arbilration ;iw11rd. and Lo the enforcement of the arbitration award in Singapore


               Ql'J,LCO~lM-1 flJAWEI     CONFll>EI-. f!AL      27                   Qt:ALCOMM PR.OPRIETA.RY

                                                                                             A" c1~
-   ·-=----~"'-   .·- ,.. ,
No. 00004900
     CONFIDENTIAL                                                                       FTC-HUAWEl-0000730
                                                                                                CX1018-027
 Case 5:17-cv-00220-LHK Document 1228 Filed 01/10/19 Page 29 of 31




                                                                                HUAWEI TECHNOLOGIES CO., LTD.
                                                                                 CONFIDENTIAL-15 U.S.C. § 57b-2
                                                                                           FTC File No. 141-0199
000097




                 and <:onsenL-; to personal jurisdiction over itself by the comL~ of Singapore ~olely
                 for :.-uch purposes. Each Party further ngrees that judgment may be entered
                 upon the award in any rou1·\ 1)f competent jurisdiction.

                 1-i.   WAJVER OF SOVEREIGN lMMUNfrY.

                         Each Party acknowledges and agrees thal the formation and performanc..-c
                 of this Contract is a transaction whkh is commercial in nature rilther than
                 governmental or public and therefore uneondi~i~1nally acknowledges ;md agrees
                 that it is not entitled to any right of immur1Hy l)n Uw grounds of :;overcignty or
                 otherwise with respect to transactions cont~'mplatt:d by U\is Contra<'.l or m any
                 legal action or proceeding arising our of or rdating to thi<; Cuntract.
                 25.    BREACH OF CONTRACT.

                          Exn?pt.a~ otlwnvbc limited or set forth hcri::in, in the uvenl of a breach by
                 0itlu:r Party of its ()bligations unde>r this Contract, lhe nonbmaching Party !>h<:li
                 be entilk.-d to seek all applicable 1·ernedie:;. In addition. QUALCOMM may
                 c.h,1rge l..lCENSI!E a late charge, wilh respect to •my am1:runt~ th11t LlCENSEE
                 ••wes hernnnd.::r and fail.-; to pay or\ or beforn the due dat.:, ir'l an amoimt equal to
                 the !t~!>!;Cr or 0111:' and un•:-half porcenl fl 1/2%) per nwnth. pm-r;11<;>d, or the
                 1'.:1<1ximum ilnl1Jltnl pcnmtted by law.

                 26.    AlTORNl:YS' FEES.

                        ln the event of any proceeding to enforce the provi5ions oI thfa Contract,
                 the prevailing Party (as determined by lhe arbitrator or the court) shall he
                 entitled to reasonable allorneys' fees as fixed by the arbitrator or the court.

                 27.    ENnRE AGREE1vfENT.

                          The terms .1nd conditions contained in this Contract super,,<'de all prinr
                 and contemporaneous oral or written understandings bdween llw P<1rties with
                 respect to the subject matter thereof and constitute Lhe entire agreement of the
                 Parlie.'l with respect to such subject matter. Such terms and conditions i;hall not
                 be modified or amended except hy :-1 writing $ignecl by ilUthorized
                 representatives of both Parties.

                 28.    INDEPENDE1'.lT C01'.'TRACTORS.

                       TI1e relationship b12:tv.·een QUALC01'Dv1 ;md LlCl::NSEE is that o{
                 independent contractors. QUALCOMM and LICENSEE are not jomt venturers,
                 partners, principal and agent, master and servant, e_mploy(!f or cmploy<'l'.', and
                 have no other relationship other than independent t:ontTncling parties.
                 LICENSEE is executing this Contract solely on behcilf of itself and its J\ffiliates


                 Ql.IALCOMM-HUAWEI CONFlDf:'i 11.\l                               Ql!,\LCO~l~1   PROf'RlETA!n
                                                            28

                                                                                           ~         tft\.



  No. 00004901
         CONFIDENTIAL                                                                  FTC-HUAWEl-0000731
                                                                                               CX1018-028
Case 5:17-cv-00220-LHK Document 1228 Filed 01/10/19 Page 30 of 31




                                                                                      HUAWEI TECHNOLOGIES CO., LTD.
                                                                                       CONFIDENTIAL-15 U.S.C. § 57b-2
                                                                                                 FTC File No.141-0199


                                                                      ... ..,

               and is nol acting on behali of, and does not represent. anr other company or
               t>ntity or any goverrnnent agency.

               29.         FORCE Iv1AJEURE

                      Neillwr Party shall be in default or liable f<Jr any loss or .damage: r<!sulling
               from delay" in performance or from foilur(' tu perform or comply wilh·tet.l'tnS of
               this Contract (other than the obligation to mak.: payments, which shall not Lw
               affected by this pro,·ision) ·due to .my uniore:...-.eabll!', unavoidable and
               unpreventable ca1t~e5, which causes include bul arc not limited to Acts of God or
               Lhc public enemy; riot:, <1nd insurrl'dions; 'War; fire; strikf:'S and oth~T labcir
               difficulties (whether or 11,)t the Party is in a pos-ition to concede to :-uch
               dem<Jn,ds); .ctnbilrgoes; judicial aclion; lack of or inability to obtain export permil~
               or upprovnls; nnd acts oI civil or mililary authorities.

                      TN WITNESS WHEREOF, the Pilrlies her<!tc.> have cnwoed this Contract to
               be (!Xecuted ns of the Effecti\"\! Date." This Contract shall he exe01ted in English
               <mci Chinese ond may be Sl&'Tied in counterparts. In the event of any conflict
               bt'lween the Chinese and English versions, the Engli5h version of lhL'l Contraci
               shall be controlling.

                                                                        J fo~wei Tedmologies Co. Ltd.

                                                                        BY:_l_i:. ~                t--
                                                                        TITLE:_ l/1'ce        fr:u/v(~
                                                                        Print Nilme:._5i_~_,+-q_L.t_'j+-~--


                                                                        Witn(•:;s:J~]?'"""''----




               f~l   \lCUM \1-1 II I,\ WEI   CO~FIDE!'   l JAL   29                 Ql:Al.COMM PROPRJJIT,\H'l

                                                                                             )J; ti'v


No. 00004902
    CONFIDENTIAL                                                                           FTC-HUAWEl-0000732
                                                                                                   CX1018-029
                                   Case 5:17-cv-00220-LHK Document 1228 Filed 01/10/19 Page 31 of 31




                                                                                                          HUAWEI HIGHLY CONFIDENTIAL- OUTSIDE ATTORNEYS' EYES ONL



Huawei's Proposed Term Sheet to Qualcomm
                       Items                                                                            Terms and Conditions


              Licensed Patent           •         SEPs essential to wireless standards set by 3GPP but excludes any SG wireless telecommunications
                                            ·.··. Juatworkstandard ('1~§.tatidard")            ·.   ...                        · ·    ·            ·
                                             ....,                        ,,   ~   ,   ,   , ,   ....




             Grant of License           •        Huawei and its Affiliates·grant Qualcomm and its Affiliates a world-wide, irrevocable, non-exclusive,
                                                 non-transferrable and:non-sublicensable license to make, have made, use, sell, import, offer for sale or
                                                 otherwise dispose of Licensed Products




     ' ' .,,,: :,
                 0
                     Royalty Fee                                   < ',




              Other Products            •    . Huawei is open to discuss licenses for other types of products that comply with the Standard upon
                                               Qualcomm's request and relevant royalties are subject to further discussion between the parties
 "

HUAWEi' TECHNOLOGIES co., LTD.                                                                                                 Page 1               HUAWEJ
                                                                                                                                         HUAWEl-QUALCOMM-0000536
